Exhibit 10.1

 

 

SRS LABS, INC.

 

2006 Stock Incentive Plan

(as amended on December 17, 2007)

 


1.                                      ESTABLISHMENT, PURPOSE, AND TYPES OF
AWARDS


 

SRS Labs, Inc. (the “Company”) has established this equity-based incentive
compensation plan known as the “SRS Labs, Inc. 2006 Stock Incentive Plan”
(hereinafter referred to as the “Plan”), in order to provide incentives and
awards to select employees, directors, consultants, and advisors of the Company
and its Affiliates.

 

The Plan permits the granting of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:

 

Section 6                Options

Section 7                Share Appreciation Rights

Section 8                Restricted Shares, Restricted Share Units, and
Unrestricted Shares

Section 9                Deferred Share Units

Section 10              Performance Awards

 

The Plan is not intended to affect and shall not affect any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.

 


2.                                      DEFINED TERMS


 

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 


3.                                      SHARES SUBJECT TO THE PLAN


 

Subject to the provisions of Section 13 of the Plan, the maximum number of
Shares that the Company may issue for all Awards is 1,500,000 Shares, provided
that the Company shall not make additional awards under the SRS Labs, Inc.
Amended and Restated 1996 Long-Term Incentive Plan, As Amended.  For all Awards,
the Shares issued pursuant to the Plan may be authorized but unissued Shares, or
Shares that the Company has reacquired or otherwise holds in treasury or in a
trust.

 

Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the
Plan.  In addition, the Committee may make future Awards with respect to Shares
that the Company retains from otherwise delivering pursuant to an Award either
(i) as payment of the exercise price of an Award, or (ii) in order to satisfy
the withholding

 

 

 

--------------------------------------------------------------------------------


 

or employment taxes due upon the grant, exercise, vesting or distribution of an
Award.  Notwithstanding the foregoing, but subject to adjustments pursuant to
Section 13 below, the number of Shares that are available for ISO Awards shall
be determined, to the extent required under applicable tax laws, by reducing the
number of Shares designated in the preceding paragraph by the number of Shares
granted pursuant to Awards (whether or not Shares are issued pursuant to such
Awards), provided that any Shares that are either issued or  purchased under the
Plan and forfeited back to the Plan, or surrendered in payment of the Exercise
Price for an Award shall be available for issuance pursuant to future ISO
Awards.

 


4.                                      ADMINISTRATION


 


(A)           GENERAL.  THE COMMITTEE SHALL ADMINISTER THE PLAN IN ACCORDANCE
WITH ITS TERMS, PROVIDED THAT THE BOARD MAY ACT IN LIEU OF THE COMMITTEE ON ANY
MATTER.  THE COMMITTEE SHALL HOLD MEETINGS AT SUCH TIMES AND PLACES AS IT MAY
DETERMINE AND SHALL MAKE SUCH RULES AND REGULATIONS FOR THE CONDUCT OF ITS
BUSINESS AS IT DEEMS ADVISABLE.  IN THE ABSENCE OF A DULY APPOINTED COMMITTEE OR
IF THE BOARD OTHERWISE CHOOSES TO ACT IN LIEU OF THE COMMITTEE, THE BOARD SHALL
FUNCTION AS THE COMMITTEE FOR ALL PURPOSES OF THE PLAN.


 


(B)           COMMITTEE COMPOSITION.  THE BOARD SHALL APPOINT THE MEMBERS OF THE
COMMITTEE. IF AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMMITTEE MAY
AUTHORIZE ONE OR MORE REPORTING PERSONS (OR OTHER OFFICERS) TO MAKE AWARDS TO
ELIGIBLE PERSONS WHO ARE NOT REPORTING PERSONS (OR OTHER OFFICERS WHOM THE
COMMITTEE HAS SPECIFICALLY AUTHORIZED TO MAKE AWARDS).  THE BOARD MAY AT ANY
TIME APPOINT ADDITIONAL MEMBERS TO THE COMMITTEE, REMOVE AND REPLACE MEMBERS OF
THE COMMITTEE WITH OR WITHOUT CAUSE, AND FILL VACANCIES ON THE COMMITTEE HOWEVER
CAUSED.


 


(C)           POWERS OF THE COMMITTEE.  SUBJECT TO THE PROVISIONS OF THE PLAN,
THE COMMITTEE SHALL HAVE THE AUTHORITY, IN ITS SOLE DISCRETION:


 


(I)            TO DETERMINE ELIGIBLE PERSONS TO WHOM AWARDS SHALL BE GRANTED
FROM TIME TO TIME AND THE NUMBER OF SHARES, UNITS, OR DOLLARS TO BE COVERED BY
EACH AWARD;


 


(II)           TO DETERMINE, FROM TIME TO TIME, THE FAIR MARKET VALUE OF SHARES;


 


(III)          TO DETERMINE, AND TO SET FORTH IN AWARD AGREEMENTS, THE TERMS AND
CONDITIONS OF ALL AWARDS, INCLUDING ANY APPLICABLE EXERCISE OR PURCHASE PRICE,
THE INSTALLMENTS AND CONDITIONS UNDER WHICH AN AWARD SHALL BECOME VESTED (WHICH
MAY BE BASED ON PERFORMANCE), TERMINATED, EXPIRED, CANCELLED, OR REPLACED, AND 
THE CIRCUMSTANCES FOR VESTING ACCELERATION OR WAIVER OF FORFEITURE RESTRICTIONS,
AND OTHER RESTRICTIONS AND LIMITATIONS;


 


(IV)          TO APPROVE THE FORMS OF AWARD AGREEMENTS AND ALL OTHER DOCUMENTS,
NOTICES AND CERTIFICATES IN CONNECTION THEREWITH WHICH NEED NOT BE IDENTICAL
EITHER AS TO TYPE OF AWARD OR AMONG PARTICIPANTS;


 


(V)           TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND ANY AWARD
AGREEMENT, TO DETERMINE THE MEANING OF THEIR TERMS, AND TO PRESCRIBE, AMEND, AND
RESCIND RULES AND PROCEDURES RELATING TO THE PLAN AND ITS ADMINISTRATION; AND

 

 

2

--------------------------------------------------------------------------------



 


(VI)          IN ORDER TO FULFILL THE PURPOSES OF THE PLAN AND WITHOUT AMENDING
THE PLAN, TO MODIFY, TO CANCEL, OR TO WAIVE THE COMPANY’S RIGHTS WITH RESPECT TO
ANY AWARDS, TO ADJUST OR TO MODIFY AWARD AGREEMENTS FOR CHANGES IN APPLICABLE
LAW, AND TO RECOGNIZE DIFFERENCES IN FOREIGN LAW, TAX POLICIES, OR CUSTOMS; AND


 


(VII)         TO MAKE ALL OTHER INTERPRETATIONS AND TO TAKE ALL OTHER ACTIONS
THAT THE COMMITTEE MAY CONSIDER NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN OR
TO EFFECTUATE ITS PURPOSES.


 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

 


(D)           DEFERENCE TO COMMITTEE DETERMINATIONS.  THE COMMITTEE SHALL HAVE
THE DISCRETION TO INTERPRET OR CONSTRUE AMBIGUOUS, UNCLEAR, OR IMPLIED (BUT
OMITTED) TERMS IN ANY FASHION IT DEEMS TO BE APPROPRIATE IN ITS SOLE DISCRETION,
AND TO MAKE ANY FINDINGS OF FACT NEEDED IN THE ADMINISTRATION OF THE PLAN OR
AWARD AGREEMENTS.  THE COMMITTEE’S PRIOR EXERCISE OF ITS DISCRETIONARY AUTHORITY
SHALL NOT OBLIGATE IT TO EXERCISE ITS AUTHORITY IN A LIKE FASHION THEREAFTER. 
THE COMMITTEE’S INTERPRETATION AND CONSTRUCTION OF ANY PROVISION OF THE PLAN, OR
OF ANY AWARD OR AWARD AGREEMENT, SHALL BE FINAL, BINDING, AND CONCLUSIVE.  THE
VALIDITY OF ANY SUCH INTERPRETATION, CONSTRUCTION, DECISION OR FINDING OF FACT
SHALL NOT BE GIVEN DE NOVO REVIEW IF CHALLENGED IN COURT, BY ARBITRATION, OR IN
ANY OTHER FORUM, AND SHALL BE UPHELD UNLESS CLEARLY MADE IN BAD FAITH OR
MATERIALLY AFFECTED BY FRAUD.


 


(E)           NO LIABILITY; INDEMNIFICATION.  NEITHER THE BOARD NOR ANY
COMMITTEE MEMBER, NOR ANY PERSON ACTING AT THE DIRECTION OF THE BOARD OR THE
COMMITTEE, SHALL BE LIABLE FOR ANY ACT, OMISSION, INTERPRETATION, CONSTRUCTION
OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN, ANY AWARD OR ANY
AWARD AGREEMENT.  THE COMPANY AND ITS AFFILIATES SHALL PAY OR REIMBURSE ANY
MEMBER OF THE COMMITTEE, AS WELL AS ANY DIRECTOR, EMPLOYEE, OR CONSULTANT WHO
TAKES ACTION ON BEHALF OF THE PLAN, FOR ALL EXPENSES INCURRED WITH RESPECT TO
THE PLAN, AND TO THE FULL EXTENT ALLOWABLE UNDER APPLICABLE LAW SHALL INDEMNIFY
EACH AND EVERY ONE OF THEM FOR ANY CLAIMS, LIABILITIES, AND COSTS (INCLUDING
REASONABLE ATTORNEY’S FEES) ARISING OUT OF THEIR GOOD FAITH PERFORMANCE OF
DUTIES ON BEHALF OF  THE PLAN.  THE COMPANY AND ITS AFFILIATES MAY, BUT SHALL
NOT BE REQUIRED TO, OBTAIN LIABILITY INSURANCE FOR THIS PURPOSE.


 


5.                                      ELIGIBILITY


 


(A)           GENERAL RULE.  THE COMMITTEE MAY GRANT ISOS ONLY TO EMPLOYEES
(INCLUDING OFFICERS WHO ARE EMPLOYEES) OF THE COMPANY OR ANY AFFILIATE THAT IS A
“PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” WITHIN THE MEANING OF
SECTION 424 OF THE CODE, AND MAY GRANT ALL OTHER AWARDS TO ANY ELIGIBLE PERSON. 
A PARTICIPANT WHO HAS BEEN GRANTED AN AWARD MAY BE GRANTED AN ADDITIONAL AWARD
OR AWARDS IF THE COMMITTEE SHALL SO DETERMINE, IF SUCH PERSON IS OTHERWISE AN
ELIGIBLE PERSON AND IF OTHERWISE IN ACCORDANCE WITH THE TERMS OF THE PLAN.


 


(B)           GRANT OF AWARDS.  SUBJECT TO THE EXPRESS PROVISIONS OF THE PLAN,
THE COMMITTEE SHALL DETERMINE FROM THE CLASS OF ELIGIBLE PERSONS THOSE
INDIVIDUALS TO WHOM AWARDS UNDER THE PLAN MAY BE GRANTED, THE NUMBER OF SHARES
SUBJECT TO EACH AWARD, THE PRICE (IF ANY) TO BE PAID

 

 

3

--------------------------------------------------------------------------------



 


FOR THE SHARES OR THE AWARD AND, IN THE CASE OF PERFORMANCE AWARDS, IN ADDITION
TO THE MATTERS ADDRESSED IN SECTION 10 BELOW, THE SPECIFIC OBJECTIVES, GOALS AND
PERFORMANCE CRITERIA THAT FURTHER DEFINE THE PERFORMANCE AWARD.  EACH AWARD
SHALL BE EVIDENCED BY AN AWARD AGREEMENT SIGNED BY THE COMPANY AND, IF REQUIRED
BY THE COMMITTEE, BY THE PARTICIPANT.  THE AWARD AGREEMENT SHALL SET FORTH THE
MATERIAL TERMS AND CONDITIONS OF THE AWARD ESTABLISHED BY THE COMMITTEE, AND
EACH AWARD SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SECTIONS
23, 24, AND 25 UNLESS OTHERWISE SPECIFICALLY PROVIDED IN AN AWARD AGREEMENT.


 


(C)           LIMITS ON AWARDS.  DURING ANY CALENDAR YEAR, NO PARTICIPANT MAY
RECEIVE OPTIONS AND SARS THAT RELATE TO MORE THAN 750,000 SHARES.  THE COMMITTEE
WILL ADJUST THIS LIMITATION PURSUANT TO SECTION 13 BELOW.


 


(D)           REPLACEMENT AWARDS.  SUBJECT TO APPLICABLE LAWS (INCLUDING ANY
ASSOCIATED SHAREHOLDER APPROVAL REQUIREMENTS), THE COMMITTEE MAY, IN ITS SOLE
DISCRETION AND UPON SUCH TERMS AS IT DEEMS APPROPRIATE, REQUIRE AS A CONDITION
OF THE GRANT OF AN AWARD TO A PARTICIPANT THAT THE PARTICIPANT SURRENDER FOR
CANCELLATION SOME OR ALL OF THE AWARDS THAT HAVE PREVIOUSLY BEEN GRANTED TO THE
PARTICIPANT UNDER THIS PLAN OR OTHERWISE.  AN AWARD THAT IS CONDITIONED UPON
SUCH SURRENDER MAY OR MAY NOT BE THE SAME TYPE OF AWARD, MAY COVER THE SAME (OR
A LESSER OR GREATER) NUMBER OF SHARES AS SUCH SURRENDERED AWARD, MAY HAVE OTHER
TERMS THAT ARE DETERMINED WITHOUT REGARD TO THE TERMS OR CONDITIONS OF SUCH
SURRENDERED AWARD, AND MAY CONTAIN ANY OTHER TERMS THAT THE COMMITTEE DEEMS
APPROPRIATE.  IN THE CASE OF OPTIONS, THESE OTHER TERMS MAY NOT INVOLVE AN
EXERCISE PRICE THAT IS LOWER THAN THE EXERCISE PRICE OF THE SURRENDERED OPTION
UNLESS THE COMPANY’S SHAREHOLDERS APPROVE THE GRANT ITSELF OR THE PROGRAM UNDER
WHICH THE GRANT IS MADE PURSUANT TO THE PLAN.


 


6.                                      OPTION AWARDS


 


(A)           TYPES; DOCUMENTATION.  THE COMMITTEE MAY IN ITS DISCRETION GRANT
ISOS TO ANY EMPLOYEE AND NON-ISOS TO ANY ELIGIBLE PERSON, AND SHALL EVIDENCE ANY
SUCH GRANTS IN AN AWARD AGREEMENT THAT IS DELIVERED TO THE PARTICIPANT.  EACH
OPTION SHALL BE DESIGNATED IN THE AWARD AGREEMENT AS AN ISO OR A NON-ISO, AND
THE SAME AWARD AGREEMENT MAY GRANT BOTH TYPES OF OPTIONS.  AT THE SOLE
DISCRETION OF THE COMMITTEE, ANY OPTION MAY BE EXERCISABLE, IN WHOLE OR IN PART,
IMMEDIATELY UPON THE GRANT THEREOF, OR ONLY AFTER THE OCCURRENCE OF A SPECIFIED
EVENT, OR ONLY IN INSTALLMENTS, WHICH INSTALLMENTS MAY VARY.  OPTIONS GRANTED
UNDER THE PLAN MAY CONTAIN SUCH TERMS AND PROVISIONS NOT INCONSISTENT WITH THE
PLAN THAT THE COMMITTEE SHALL DEEM ADVISABLE IN ITS SOLE AND ABSOLUTE
DISCRETION.


 


(B)           ISO $100,000 LIMITATION.  TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE OF SHARES WITH RESPECT TO WHICH OPTIONS DESIGNATED AS ISOS FIRST
BECOME EXERCISABLE BY A PARTICIPANT IN ANY CALENDAR YEAR (UNDER THIS PLAN AND
ANY OTHER PLAN OF THE COMPANY OR ANY AFFILIATE) EXCEEDS $100,000, SUCH EXCESS
OPTIONS SHALL BE TREATED AS NON-ISOS.  FOR PURPOSES OF DETERMINING WHETHER THE
$100,000 LIMIT IS EXCEEDED, THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO AN
ISO SHALL BE DETERMINED AS OF THE GRANT DATE.  IN REDUCING THE NUMBER OF OPTIONS
TREATED AS ISOS TO MEET THE $100,000 LIMIT, THE MOST RECENTLY GRANTED OPTIONS
SHALL BE REDUCED FIRST.  IN THE EVENT THAT SECTION 422 OF THE CODE IS AMENDED TO
ALTER THE LIMITATION SET FORTH THEREIN, THE LIMITATION OF THIS
SECTION 6(B) SHALL BE AUTOMATICALLY ADJUSTED ACCORDINGLY.

 

 

4

--------------------------------------------------------------------------------


 


(C)           TERM OF OPTIONS.  EACH AWARD AGREEMENT SHALL SPECIFY A TERM AT THE
END OF WHICH THE OPTION AUTOMATICALLY EXPIRES, SUBJECT TO EARLIER TERMINATION
PROVISIONS CONTAINED IN SECTION 6(H) HEREOF; PROVIDED, THAT, THE TERM OF ANY
OPTION MAY NOT EXCEED TEN YEARS FROM THE GRANT DATE.  IN THE CASE OF AN ISO
GRANTED TO AN EMPLOYEE WHO IS A TEN PERCENT HOLDER ON THE GRANT DATE, THE TERM
OF THE ISO SHALL NOT EXCEED FIVE YEARS FROM THE GRANT DATE.


 


(D)           EXERCISE PRICE.  THE EXERCISE PRICE OF AN OPTION SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AND SHALL BE SET FORTH IN THE
AWARD AGREEMENT, PROVIDED THAT (I) IF AN ISO IS GRANTED TO AN EMPLOYEE WHO ON
THE GRANT DATE IS A TEN PERCENT HOLDER, THE PER SHARE EXERCISE PRICE SHALL NOT
BE LESS THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON THE GRANT DATE, AND
(II) FOR ALL OTHER OPTIONS, SUCH PER SHARE EXERCISE PRICE SHALL NOT BE LESS THAN
100% OF THE FAIR MARKET VALUE PER SHARE ON THE GRANT DATE.


 


(E)           EXERCISE OF OPTION.  THE TIMES, CIRCUMSTANCES AND CONDITIONS UNDER
WHICH AN OPTION SHALL BE EXERCISABLE SHALL BE DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION AND SET FORTH IN THE AWARD AGREEMENT.  THE COMMITTEE SHALL HAVE
THE DISCRETION TO DETERMINE WHETHER AND TO WHAT EXTENT THE VESTING OF OPTIONS
SHALL BE TOLLED DURING ANY UNPAID LEAVE OF ABSENCE; PROVIDED, HOWEVER, THAT IN
THE ABSENCE OF SUCH DETERMINATION, VESTING OF OPTIONS SHALL BE TOLLED DURING ANY
SUCH LEAVE APPROVED BY THE COMPANY.


 


(F)            MINIMUM EXERCISE REQUIREMENTS.  AN OPTION MAY NOT BE EXERCISED
FOR A FRACTION OF A SHARE.  THE COMMITTEE MAY REQUIRE IN AN AWARD AGREEMENT THAT
AN OPTION BE EXERCISED AS TO A MINIMUM NUMBER OF SHARES, PROVIDED THAT SUCH
REQUIREMENT SHALL NOT PREVENT A PARTICIPANT FROM PURCHASING THE FULL NUMBER OF
SHARES AS TO WHICH THE OPTION IS THEN EXERCISABLE.


 


(G)           METHODS OF EXERCISE.  PRIOR TO ITS EXPIRATION PURSUANT TO THE
TERMS OF THE APPLICABLE AWARD AGREEMENT, AND SUBJECT TO THE TIMES, CIRCUMSTANCES
AND CONDITIONS FOR EXERCISE CONTAINED IN THE APPLICABLE AWARD AGREEMENT, EACH
OPTION MAY BE EXERCISED, IN WHOLE OR IN PART (PROVIDED THAT THE COMPANY SHALL
NOT BE REQUIRED TO ISSUE FRACTIONAL SHARES), BY DELIVERY OF WRITTEN NOTICE OF
EXERCISE TO THE SECRETARY OF THE COMPANY ACCOMPANIED BY THE FULL EXERCISE PRICE
OF THE SHARES BEING PURCHASED.  IN THE CASE OF AN ISO, THE COMMITTEE SHALL
DETERMINE THE ACCEPTABLE METHODS OF PAYMENT ON THE GRANT DATE AND IT SHALL BE
INCLUDED IN THE APPLICABLE AWARD AGREEMENT.  THE METHODS OF PAYMENT THAT THE
COMMITTEE MAY IN ITS DISCRETION ACCEPT OR COMMIT TO ACCEPT IN AN AWARD AGREEMENT
INCLUDE:


 


(I)            CASH OR CHECK PAYABLE TO THE COMPANY (IN U.S. DOLLARS);


 


(II)           OTHER SHARES THAT (A) ARE OWNED BY THE PARTICIPANT WHO IS
PURCHASING SHARES PURSUANT TO AN OPTION, (B) HAVE A FAIR MARKET VALUE ON THE
DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO
WHICH THE OPTION IS BEING EXERCISED, (C) WERE NOT ACQUIRED BY SUCH PARTICIPANT
PURSUANT TO THE EXERCISE OF AN OPTION, UNLESS SUCH SHARES HAVE BEEN OWNED BY
SUCH PARTICIPANT FOR AT LEAST SIX MONTHS OR SUCH OTHER PERIOD AS THE COMMITTEE
MAY DETERMINE, (D) ARE ALL, AT THE TIME OF SUCH SURRENDER, FREE AND CLEAR OF ANY
AND ALL CLAIMS, PLEDGES, LIENS AND ENCUMBRANCES, OR ANY RESTRICTIONS WHICH WOULD
IN ANY MANNER RESTRICT THE TRANSFER OF SUCH SHARES TO OR BY THE COMPANY (OTHER
THAN SUCH RESTRICTIONS AS MAY HAVE EXISTED PRIOR TO AN ISSUANCE OF SUCH


 

 

 

5

--------------------------------------------------------------------------------


 


SHARES BY THE COMPANY TO SUCH PARTICIPANT), AND (E) ARE DULY ENDORSED FOR
TRANSFER TO THE COMPANY;


 


(III)          A CASHLESS EXERCISE PROGRAM THAT THE COMMITTEE MAY APPROVE, FROM
TIME TO TIME IN ITS DISCRETION, PURSUANT TO WHICH A PARTICIPANT MAY CONCURRENTLY
PROVIDE IRREVOCABLE INSTRUCTIONS (A) TO SUCH PARTICIPANT’S BROKER OR DEALER TO
EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE COMPANY, OUT
OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER
THE EXERCISE PRICE OF THE OPTION PLUS ALL APPLICABLE TAXES REQUIRED TO BE
WITHHELD BY THE COMPANY BY REASON OF SUCH EXERCISE, AND (B) TO THE COMPANY TO
DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKER OR
DEALER IN ORDER TO COMPLETE THE SALE; OR


 


(IV)          ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT.


 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

 


(H)                                 TERMINATION OF CONTINUOUS SERVICE.  THE
COMMITTEE MAY ESTABLISH AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT THE
TERMS AND CONDITIONS ON WHICH AN OPTION SHALL REMAIN EXERCISABLE, IF AT ALL,
FOLLOWING TERMINATION OF A PARTICIPANT’S CONTINUOUS SERVICE.  THE COMMITTEE MAY
WAIVE OR MODIFY THESE PROVISIONS AT ANY TIME.  TO THE EXTENT THAT A PARTICIPANT
IS NOT ENTITLED TO EXERCISE AN OPTION AT THE DATE OF HIS OR HER TERMINATION OF
CONTINUOUS SERVICE, OR IF THE PARTICIPANT (OR OTHER PERSON ENTITLED TO EXERCISE
THE OPTION) DOES NOT EXERCISE THE OPTION TO THE EXTENT SO ENTITLED WITHIN THE
TIME SPECIFIED IN THE AWARD AGREEMENT OR BELOW (AS APPLICABLE), THE OPTION SHALL
TERMINATE AND THE SHARES UNDERLYING THE UNEXERCISED PORTION OF THE OPTION SHALL
REVERT TO THE PLAN AND BECOME AVAILABLE FOR FUTURE AWARDS.  IN NO EVENT MAY ANY
OPTION BE EXERCISED AFTER THE EXPIRATION OF THE OPTION TERM AS SET FORTH IN THE
AWARD AGREEMENT.


 

Unless specifically provided otherwise in the applicable Award Agreement, the
terms and conditions upon which an Option shall terminate when there is a
termination of a Participant’s Continuous Service shall be governed by the
following provisions:

 


(I)            TERMINATION OTHER THAN UPON DISABILITY OR DEATH OR FOR CAUSE.  IN
THE EVENT OF TERMINATION OF A PARTICIPANT’S CONTINUOUS SERVICE (OTHER THAN AS A
RESULT OF PARTICIPANT’S DEATH, DISABILITY, RETIREMENT OR TERMINATION FOR CAUSE),
(A) IF THE PARTICIPANT IS NOT A REPORTING PERSON AS OF THE DATE OF THE
TERMINATION OF CONTINUOUS SERVICE, THE PARTICIPANT SHALL HAVE THE RIGHT TO
EXERCISE AN OPTION AT ANY TIME WITHIN 90 DAYS FOLLOWING SUCH TERMINATION TO THE
EXTENT THE PARTICIPANT WAS ENTITLED TO EXERCISE SUCH OPTION AT THE DATE OF SUCH
TERMINATION AND (B) IF THE PARTICIPANT IS A REPORTING PERSON AS OF THE DATE OF
THE TERMINATION OF CONTINUOUS SERVICE, THE PARTICIPANT SHALL HAVE THE RIGHT TO
EXERCISE AN OPTION AT ANY TIME WITHIN ONE YEAR FOLLOWING SUCH TERMINATION TO THE
EXTENT SUCH REPORTING PERSON WAS ENTITLED TO EXERCISE SUCH OPTION AT THE DATE OF
SUCH TERMINATION.


 


(II)           DISABILITY.  IN THE EVENT OF TERMINATION OF A PARTICIPANT’S
CONTINUOUS SERVICE AS A RESULT OF HIS OR HER BEING DISABLED, THE PARTICIPANT
SHALL HAVE THE RIGHT TO EXERCISE AN OPTION AT ANY TIME WITHIN ONE YEAR FOLLOWING
SUCH TERMINATION TO THE EXTENT THE PARTICIPANT WAS ENTITLED TO EXERCISE SUCH
OPTION AT THE DATE OF SUCH TERMINATION.


 

 

 

6

--------------------------------------------------------------------------------


 


(III)          RETIREMENT.  IN THE EVENT OF TERMINATION OF A PARTICIPANT’S
CONTINUOUS SERVICE AS A RESULT OF PARTICIPANT’S RETIREMENT, (A) IF THE
PARTICIPANT IS NOT A REPORTING PERSON AS OF THE DATE OF THE TERMINATION OF
CONTINUOUS SERVICE, THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE THE OPTION
AT ANY TIME WITHIN SIX MONTHS FOLLOWING SUCH TERMINATION TO THE EXTENT THE
PARTICIPANT WAS ENTITLED TO EXERCISE SUCH OPTION AT THE DATE OF SUCH TERMINATION
AND (B) IF THE PARTICIPANT IS A REPORTING PERSON AS OF THE DATE OF THE
TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE, THE PARTICIPANT SHALL HAVE THE
RIGHT TO EXERCISE THE OPTION AT ANY TIME WITHIN ONE YEAR FOLLOWING SUCH
TERMINATION TO THE EXTENT THE PARTICIPANT WAS ENTITLED TO EXERCISE SUCH OPTION
AT THE DATE OF SUCH TERMINATION.


 


(IV)          DEATH.  IN THE EVENT OF THE DEATH OF A PARTICIPANT DURING THE
PERIOD OF CONTINUOUS SERVICE SINCE THE GRANT DATE OF AN OPTION, OR WITHIN THIRTY
DAYS FOLLOWING TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE, THE OPTION
MAY BE EXERCISED, AT ANY TIME WITHIN ONE YEAR FOLLOWING THE DATE OF THE
PARTICIPANT’S DEATH, BY THE PARTICIPANT’S ESTATE OR BY A PERSON WHO ACQUIRED THE
RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT
THE RIGHT TO EXERCISE THE OPTION HAD VESTED AT THE DATE OF DEATH OR, IF EARLIER,
THE DATE THE PARTICIPANT’S CONTINUOUS SERVICE TERMINATED.


 


(V)           CAUSE.  IF THE COMMITTEE DETERMINES THAT A PARTICIPANT’S
CONTINUOUS SERVICE TERMINATED DUE TO CAUSE, THE PARTICIPANT SHALL IMMEDIATELY
FORFEIT THE RIGHT TO EXERCISE ANY OPTION, AND IT SHALL BE CONSIDERED IMMEDIATELY
NULL AND VOID.


 


(I)                                     REVERSE VESTING.  THE COMMITTEE IN ITS
SOLE DISCRETION MAY ALLOW A PARTICIPANT TO EXERCISE UNVESTED NON-ISOS, IN WHICH
CASE THE SHARES THEN ISSUED SHALL BE RESTRICTED SHARES HAVING ANALOGOUS VESTING
RESTRICTIONS TO THE UNVESTED NON-ISOS.


 


(J)                                     ACCELERATED VESTING UPON DEATH,
DISABILITY OR RETIREMENT.  UNLESS SPECIFICALLY PROVIDED OTHERWISE IN THE
APPLICABLE AWARD AGREEMENT, EACH OPTION GRANTED TO A PARTICIPANT SHALL
ACCELERATE AND BECOME FULLY VESTED (AND EXERCISABLE IN FULL) UPON ANY OF THE
FOLLOWING: (I) THE TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE AS A
RESULT OF HIS OR HER BEING DISABLED, (II) THE DEATH OF THE PARTICIPANT DURING
THE PERIOD OF CONTINUOUS SERVICE SINCE THE GRANT DATE OF THE OPTION OR WITHIN
THIRTY DAYS FOLLOWING TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE, OR
(III) THE TERMINATION OF A PARTICIPANT’S CONTINUOUS SERVICE AS A RESULT OF
PARTICIPANT’S CONSENTED RETIREMENT.  “CONSENTED RETIREMENT” SHALL MEAN (A) THE
RETIREMENT OF THE PARTICIPANT AT OR AFTER AGE 65 AND AFTER HAVING PROVIDED AT
LEAST FIVE YEARS OF CONTINUOUS SERVICE ENDING ON THE DATE OF RETIREMENT OR
(B) THE RETIREMENT OF THE PARTICIPANT WHICH DOES NOT MEET THE REQUIREMENTS OF
CLAUSE (A) BUT WHICH THE BOARD OR THE COMMITTEE DETERMINES IS FOR THE
CONVENIENCE OF THE COMPANY.


 


7.                                      SHARE APPRECIATE RIGHTS (SARS)


 


(A)                                  GRANTS.  THE COMMITTEE MAY IN ITS
DISCRETION GRANT SHARE APPRECIATION RIGHTS TO ANY ELIGIBLE PERSON, IN ANY OF THE
FOLLOWING FORMS:


 


(I)                                     SARS RELATED TO OPTIONS.  THE COMMITTEE
MAY GRANT SARS EITHER CONCURRENTLY WITH THE GRANT OF AN OPTION OR WITH RESPECT
TO AN OUTSTANDING OPTION, IN WHICH CASE THE SAR SHALL EXTEND TO ALL OR A PORTION
OF THE SHARES COVERED BY THE RELATED


 

 

 

7

--------------------------------------------------------------------------------


 


OPTION.  AN SAR SHALL ENTITLE THE PARTICIPANT WHO HOLDS THE RELATED OPTION, UPON
EXERCISE OF THE SAR AND SURRENDER OF THE RELATED OPTION, OR PORTION THEREOF, TO
THE EXTENT THE SAR AND RELATED OPTION EACH WERE PREVIOUSLY UNEXERCISED, TO
RECEIVE PAYMENT OF AN AMOUNT DETERMINED PURSUANT TO SECTION 7(E) BELOW.  ANY SAR
GRANTED IN CONNECTION WITH AN ISO WILL CONTAIN SUCH TERMS AS MAY BE REQUIRED TO
COMPLY WITH THE PROVISIONS OF SECTION 422 OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.


 


(II)           SARS INDEPENDENT OF OPTIONS.  THE COMMITTEE MAY GRANT SARS WHICH
ARE INDEPENDENT OF ANY OPTION SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE MAY IN
ITS DISCRETION DETERMINE, WHICH CONDITIONS WILL BE SET FORTH IN THE APPLICABLE
AWARD AGREEMENT.


 


(III)          LIMITED SARS.  THE COMMITTEE MAY GRANT SARS EXERCISABLE ONLY UPON
OR IN RESPECT OF A CHANGE IN CONTROL OR ANY OTHER SPECIFIED EVENT, AND SUCH
LIMITED SARS MAY RELATE TO OR OPERATE IN TANDEM OR COMBINATION WITH OR
SUBSTITUTION FOR OPTIONS OR OTHER SARS, OR ON A STAND-ALONE BASIS, AND MAY BE
PAYABLE IN CASH OR SHARES BASED ON THE SPREAD BETWEEN THE EXERCISE PRICE OF THE
SAR, AND (A) A PRICE BASED UPON OR EQUAL TO THE FAIR MARKET VALUE OF THE SHARES
DURING A SPECIFIED PERIOD, AT A SPECIFIED TIME WITHIN A SPECIFIED PERIOD BEFORE,
AFTER OR INCLUDING THE DATE OF SUCH EVENT, OR (B) A PRICE RELATED TO
CONSIDERATION PAYABLE TO COMPANY’S SHAREHOLDERS GENERALLY IN CONNECTION WITH THE
EVENT.


 


(B)                                 EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE OF AN SAR SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE,
SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT, AND SHALL BE NO LESS THAN
100% OF THE FAIR MARKET VALUE OF ONE SHARE.  THE EXERCISE PRICE OF AN SAR
RELATED TO AN OPTION SHALL BE THE SAME AS THE EXERCISE PRICE OF THE RELATED
OPTION.


 


(C)                                  EXERCISE OF SARS.  UNLESS THE AWARD
AGREEMENT OTHERWISE PROVIDES, AN SAR RELATED TO AN OPTION WILL BE EXERCISABLE AT
SUCH TIME OR TIMES, AND TO THE EXTENT, THAT THE RELATED OPTION WILL BE
EXERCISABLE; PROVIDED THAT THE AWARD AGREEMENT SHALL NOT, WITHOUT THE APPROVAL
OF THE SHAREHOLDERS OF THE COMPANY, PROVIDE FOR A VESTING PERIOD FOR THE
EXERCISE OF THE SAR THAT IS MORE FAVORABLE TO THE PARTICIPANT THAN THE EXERCISE
PERIOD FOR THE RELATED OPTION.  AN SAR MAY NOT HAVE A TERM EXCEEDING TEN YEARS
FROM ITS GRANT DATE.  AN SAR GRANTED INDEPENDENTLY OF ANY OTHER AWARD WILL BE
EXERCISABLE PURSUANT TO THE TERMS OF THE AWARD AGREEMENT, BUT SHALL NOT, WITHOUT
THE APPROVAL OF THE SHAREHOLDERS OF THE COMPANY, PROVIDE FOR A VESTING PERIOD
FOR THE EXERCISE OF THE SAR THAT IS MORE FAVORABLE TO THE PARTICIPANT THAN THE
EXERCISE PERIOD FOR THE RELATED OPTION.  WHETHER AN SAR IS RELATED TO AN OPTION
OR IS GRANTED INDEPENDENTLY, THE SAR MAY ONLY BE EXERCISED WHEN THE FAIR MARKET
VALUE OF THE SHARES UNDERLYING THE SAR EXCEEDS THE EXERCISE PRICE OF THE SAR.


 


(D)                                 EFFECT ON AVAILABLE SHARES.  ALL SARS THAT
MAY BE SETTLED IN SHARES SHALL BE COUNTED IN FULL AGAINST THE NUMBER OF SHARES
AVAILABLE FOR AWARD UNDER THE PLAN, REGARDLESS OF THE NUMBER OF SHARES ACTUALLY
ISSUED UPON SETTLEMENT OF THE SARS.


 


(E)                                  PAYMENT.  UPON EXERCISE OF AN SAR RELATED
TO AN OPTION AND THE ATTENDANT SURRENDER OF AN EXERCISABLE PORTION OF ANY
RELATED AWARD, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE PAYMENT OF AN AMOUNT
DETERMINED BY MULTIPLYING —


 


 

 

8

--------------------------------------------------------------------------------


 


(I)            THE EXCESS OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE PER SHARE OF THE SAR, BY


 


(II)           THE NUMBER OF SHARES WITH RESPECT TO WHICH THE SAR HAS BEEN
EXERCISED.


 

Notwithstanding the foregoing, an SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one-hundred percent (100%), of the amount
determined pursuant to the preceding sentence, and (ii) shall be subject to any
payment or other restrictions that the Committee may at any time impose in its
discretion, including restrictions intended to conform the SARs with
Section 409A of the Code.

 


(F)                                    FORM AND TERMS OF PAYMENT.  SUBJECT TO
APPLICABLE LAW, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, SETTLE THE AMOUNT
DETERMINED UNDER SECTION 7(E) ABOVE SOLELY IN CASH, SOLELY IN SHARES (VALUED AT
THEIR FAIR MARKET VALUE ON THE DATE OF EXERCISE OF THE SAR), OR PARTLY IN CASH
AND PARTLY IN SHARES, WITH CASH PAID IN LIEU OF FRACTIONAL SHARES.  UNLESS
OTHERWISE PROVIDED IN AN AWARD AGREEMENT, ALL SARS SHALL BE SETTLED IN SHARES AS
SOON AS PRACTICABLE AFTER EXERCISE.


 


(G)                                 TERMINATION OF EMPLOYMENT OR CONSULTING
RELATIONSHIP.  THE COMMITTEE SHALL ESTABLISH AND SET FORTH IN THE APPLICABLE
AWARD AGREEMENT THE TERMS AND CONDITIONS ON WHICH AN SAR SHALL REMAIN
EXERCISABLE, IF AT ALL, FOLLOWING TERMINATION OF A PARTICIPANT’S CONTINUOUS
SERVICE.  THE PROVISIONS OF SECTION 6(H) ABOVE SHALL APPLY TO THE EXTENT AN
AWARD AGREEMENT DOES NOT SPECIFY THE TERMS AND CONDITIONS UPON WHICH AN SAR
SHALL TERMINATE WHEN THERE IS A TERMINATION OF A PARTICIPANT’S CONTINUOUS
SERVICE.


 


8.                                      RESTRICTED SHARES, RESTRICTED SHARE
UNITS, AND UNRESTRICTED SHARES


 


(A)                                  GRANTS.  THE COMMITTEE MAY IN ITS SOLE
DISCRETION GRANT RESTRICTED SHARES (“RESTRICTED SHARES”) TO ANY ELIGIBLE PERSON
AND SHALL EVIDENCE SUCH GRANT IN AN AWARD AGREEMENT THAT IS DELIVERED TO THE
PARTICIPANT AND THAT SETS FORTH THE NUMBER OF RESTRICTED SHARES, THE PURCHASE
PRICE FOR SUCH RESTRICTED SHARES (IF ANY), AND THE TERMS UPON WHICH THE
RESTRICTED SHARES MAY BECOME VESTED.  IN ADDITION, THE COMPANY MAY IN ITS
DISCRETION GRANT THE RIGHT TO RECEIVE SHARES AFTER CERTAIN VESTING REQUIREMENTS
ARE MET (“RESTRICTED SHARE UNITS”) TO ANY ELIGIBLE PERSON AND SHALL EVIDENCE
SUCH GRANT IN AN AWARD AGREEMENT THAT IS DELIVERED TO THE PARTICIPANT WHICH SETS
FORTH THE NUMBER OF SHARES (OR FORMULA, THAT MAY BE BASED ON FUTURE PERFORMANCE
OR CONDITIONS, FOR DETERMINING THE NUMBER OF SHARES) THAT THE PARTICIPANT SHALL
BE ENTITLED TO RECEIVE UPON VESTING AND THE TERMS UPON WHICH THE SHARES SUBJECT
TO A RESTRICTED SHARE UNIT MAY BECOME VESTED.  THE COMMITTEE MAY CONDITION ANY
AWARD OF RESTRICTED SHARES OR RESTRICTED SHARE UNITS TO A PARTICIPANT ON
RECEIVING FROM THE PARTICIPANT SUCH FURTHER ASSURANCES AND DOCUMENTS AS THE
COMMITTEE MAY REQUIRE TO ENFORCE THE RESTRICTIONS.  IN ADDITION, THE COMMITTEE
MAY GRANT AWARDS HEREUNDER IN THE FORM OF UNRESTRICTED SHARES (“UNRESTRICTED
SHARES”), WHICH SHALL VEST IN FULL UPON THE DATE OF GRANT OR SUCH OTHER DATE AS
THE COMMITTEE MAY DETERMINE OR WHICH THE COMMITTEE MAY ISSUE PURSUANT TO ANY
PROGRAM UNDER WHICH ONE OR MORE ELIGIBLE PERSONS (SELECTED BY THE COMMITTEE IN
ITS SOLE DISCRETION) ELECT TO RECEIVE UNRESTRICTED SHARES IN LIEU OF CASH
BONUSES THAT WOULD OTHERWISE BE PAID.


 

 

 

9

--------------------------------------------------------------------------------


 


(B)           VESTING AND FORFEITURE.  THE COMMITTEE SHALL SET FORTH IN AN AWARD
AGREEMENT GRANTING RESTRICTED SHARES OR RESTRICTED SHARE UNITS, THE TERMS AND
CONDITIONS UNDER WHICH THE PARTICIPANT’S INTEREST IN THE RESTRICTED SHARES OR
THE SHARES SUBJECT TO RESTRICTED SHARE UNITS WILL BECOME VESTED AND
NON-FORFEITABLE.  EXCEPT AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT OR THE
COMMITTEE OTHERWISE DETERMINES, UPON TERMINATION OF A PARTICIPANT’S CONTINUOUS
SERVICE FOR ANY OTHER REASON, THE PARTICIPANT SHALL FORFEIT HIS OR HER
RESTRICTED SHARES AND RESTRICTED SHARE UNITS; PROVIDED THAT IF A PARTICIPANT
PURCHASES THE RESTRICTED SHARES AND FORFEITS THEM FOR ANY REASON, THE COMPANY
SHALL RETURN THE PURCHASE PRICE TO THE PARTICIPANT ONLY IF AND TO THE EXTENT SET
FORTH IN AN AWARD AGREEMENT.


 


(C)           ISSUANCE OF RESTRICTED SHARES PRIOR TO VESTING.  THE COMPANY SHALL
ISSUE STOCK CERTIFICATES THAT EVIDENCE RESTRICTED SHARES PENDING THE LAPSE OF
APPLICABLE RESTRICTIONS, AND THAT BEAR A LEGEND MAKING APPROPRIATE REFERENCE TO
SUCH RESTRICTIONS.  EXCEPT AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT OR THE
COMMITTEE OTHERWISE DETERMINES, THE COMPANY OR A THIRD PARTY THAT THE COMPANY
DESIGNATES SHALL HOLD SUCH RESTRICTED SHARES AND ANY DIVIDENDS THAT ACCRUE WITH
RESPECT TO RESTRICTED SHARES PURSUANT TO SECTION 8(E) BELOW.


 


(D)           ISSUANCE OF SHARES UPON VESTING.  AS SOON AS PRACTICABLE AFTER
VESTING OF A PARTICIPANT’S RESTRICTED SHARES (OR RIGHT TO RECEIVE SHARES
UNDERLYING RESTRICTED SHARE UNITS) AND THE PARTICIPANT’S SATISFACTION OF
APPLICABLE TAX WITHHOLDING REQUIREMENTS, THE COMPANY SHALL RELEASE TO THE
PARTICIPANT, FREE FROM THE VESTING RESTRICTIONS, ONE SHARE FOR EACH VESTED
RESTRICTED SHARE (OR ISSUE ONE SHARE FREE OF THE VESTING RESTRICTION FOR EACH
VESTED RESTRICTED SHARE UNIT), UNLESS AN AWARD AGREEMENT PROVIDES OTHERWISE.  NO
FRACTIONAL SHARES SHALL BE DISTRIBUTED, AND CASH SHALL BE PAID IN LIEU THEREOF.


 


(E)           DIVIDENDS PAYABLE ON VESTING.  WHENEVER SHARES ARE RELEASED TO A
PARTICIPANT OR DULY-AUTHORIZED TRANSFEREE PURSUANT TO SECTION 8(D) ABOVE AS A
RESULT OF THE VESTING OF RESTRICTED SHARES OR THE SHARES UNDERLYING RESTRICTED
SHARE UNITS ARE ISSUED TO A PARTICIPANT PURSUANT TO SECTION 8(D) ABOVE, SUCH
PARTICIPANT OR DULY-AUTHORIZED TRANSFEREE SHALL ALSO BE ENTITLED TO RECEIVE
(UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT), WITH RESPECT TO EACH SHARE
RELEASED OR ISSUED, A NUMBER OF SHARES EQUAL TO THE SUM OF (I) ANY STOCK
DIVIDENDS, WHICH WERE DECLARED AND PAID TO THE HOLDERS OF SHARES BETWEEN THE
GRANT DATE AND THE DATE SUCH SHARE IS RELEASED FROM THE VESTING RESTRICTIONS IN
THE CASE OF RESTRICTED SHARES OR ISSUED IN THE CASE OF RESTRICTED SHARE UNITS,
AND (II) A NUMBER OF SHARES EQUAL TO THE SHARES THAT THE PARTICIPANT COULD HAVE
PURCHASED AT FAIR MARKET VALUE ON THE PAYMENT DATE OF ANY CASH DIVIDENDS FOR
SHARES IF THE PARTICIPANT HAD RECEIVED SUCH CASH DIVIDENDS WITH RESPECT TO EACH
RESTRICTED SHARE OR SHARE SUBJECT TO A RESTRICTED SHARE UNIT AWARD BETWEEN ITS
GRANT DATE AND ITS SETTLEMENT DATE.


 


(F)            SECTION 83(B) ELECTIONS.  A PARTICIPANT MAY MAKE AN ELECTION
UNDER SECTION 83(B) OF THE CODE (THE “SECTION 83(B) ELECTION”) WITH RESPECT TO
RESTRICTED SHARES.  IF A PARTICIPANT WHO HAS RECEIVED RESTRICTED SHARE UNITS
PROVIDES THE COMMITTEE WITH WRITTEN NOTICE OF HIS OR HER INTENTION TO MAKE A
SECTION 83(B) ELECTION WITH RESPECT TO THE SHARES SUBJECT TO SUCH RESTRICTED
SHARE UNITS, THE COMMITTEE MAY IN ITS DISCRETION CONVERT THE PARTICIPANT’S
RESTRICTED SHARE UNITS INTO RESTRICTED SHARES, ON A ONE-FOR-ONE BASIS, IN FULL
SATISFACTION OF THE PARTICIPANT’S RESTRICTED SHARE UNIT AWARD.  THE PARTICIPANT
MAY THEN MAKE A SECTION 83(B) ELECTION WITH RESPECT TO THOSE RESTRICTED SHARES. 
SHARES WITH RESPECT TO WHICH A PARTICIPANT MAKES A SECTION 83(B) ELECTION SHALL
NOT BE ELIGIBLE FOR DEFERRAL PURSUANT TO SECTION 9 BELOW.


 


 

 

10

--------------------------------------------------------------------------------



 


(G)           DEFERRAL ELECTIONS.  AT ANY TIME WITHIN THE THIRTY-DAY PERIOD (OR
OTHER SHORTER OR LONGER PERIOD THAT THE COMMITTEE SELECTS IN ITS SOLE
DISCRETION) IN WHICH A PARTICIPANT WHO IS A MEMBER OF A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (WITHIN THE MEANING OF THE CODE)
RECEIVES AN INITIAL AWARD OF EITHER RESTRICTED SHARES OR RESTRICTED SHARE UNITS
(OR BEFORE THE CALENDAR YEAR IN WHICH A PARTICIPANT RECEIVES A SUBSEQUENT AWARD,
SUBJECT TO ADJUSTMENTS BY THE COMMITTEE IN ACCORDANCE WITH CODE SECTION 409A),
THE COMMITTEE MAY PERMIT THE PARTICIPANT TO IRREVOCABLY ELECT, ON A FORM
PROVIDED BY AND ACCEPTABLE TO THE COMMITTEE, TO DEFER THE RECEIPT OF ALL OR A
PERCENTAGE OF THE SHARES THAT WOULD OTHERWISE BE TRANSFERRED TO THE PARTICIPANT
UPON THE VESTING OF SUCH AWARD.  IF THE PARTICIPANT MAKES THIS ELECTION, THE
SHARES SUBJECT TO THE ELECTION, AND ANY ASSOCIATED DIVIDENDS AND INTEREST, SHALL
BE CREDITED TO AN ACCOUNT ESTABLISHED PURSUANT TO SECTION 9 HEREOF ON THE DATE
SUCH SHARES WOULD OTHERWISE HAVE BEEN RELEASED OR ISSUED TO THE PARTICIPANT
PURSUANT TO SECTION 8(D) ABOVE.


 


9.                                      DEFERRED SHARE UNITS


 


(A)                                  ELECTIONS TO DEFER.  THE COMMITTEE MAY
PERMIT ANY ELIGIBLE PERSON WHO IS A DIRECTOR, CONSULTANT OR MEMBER OF A SELECT
GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (WITHIN THE MEANING OF THE
CODE) TO IRREVOCABLY ELECT, ON A FORM PROVIDED BY AND ACCEPTABLE TO THE
COMMITTEE (THE “ELECTION FORM”), TO FOREGO THE RECEIPT OF CASH OR OTHER
COMPENSATION (INCLUDING THE SHARES DELIVERABLE PURSUANT TO ANY AWARD OTHER THAN
RESTRICTED SHARES FOR WHICH A SECTION 83(B) ELECTION HAS BEEN MADE), AND IN LIEU
THEREOF TO HAVE THE COMPANY CREDIT TO AN INTERNAL PLAN ACCOUNT (THE “ACCOUNT”) A
NUMBER OF DEFERRED SHARE UNITS (“DEFERRED SHARE UNITS”) HAVING A FAIR MARKET
VALUE EQUAL TO THE SHARES AND OTHER COMPENSATION DEFERRED.  THESE CREDITS WILL
BE MADE AT THE END OF EACH CALENDAR MONTH DURING WHICH COMPENSATION IS
DEFERRED.  EACH ELECTION FORM SHALL TAKE EFFECT ON THE FIRST DAY OF THE NEXT
CALENDAR YEAR (OR ON THE FIRST DAY OF THE NEXT CALENDAR MONTH IN THE CASE OF AN
INITIAL ELECTION BY A PARTICIPANT WHO FIRST RECEIVES AN AWARD, SUBJECT TO
ADJUSTMENTS BY THE COMMITTEE IN ACCORDANCE WITH CODE SECTION 409A) AFTER ITS
DELIVERY TO THE COMPANY, SUBJECT TO SECTION 8(G) REGARDING DEFERRAL OF
RESTRICTED SHARES AND RESTRICTED SHARE UNITS AND TO SECTION 10(E) REGARDING
DEFERRAL OF PERFORMANCE AWARDS, UNLESS THE COMPANY SENDS THE PARTICIPANT A
WRITTEN NOTICE EXPLAINING WHY THE ELECTION FORM IS INVALID WITHIN FIVE BUSINESS
DAYS AFTER THE COMPANY RECEIVES IT.  NOTWITHSTANDING THE FOREGOING SENTENCE:
(I) ELECTION FORMS SHALL BE INEFFECTIVE WITH RESPECT TO ANY COMPENSATION THAT A
PARTICIPANT EARNS BEFORE THE DATE ON WHICH THE COMPANY RECEIVES THE ELECTION
FORM, AND (II) THE COMMITTEE MAY UNILATERALLY MAKE AWARDS IN THE FORM OF
DEFERRED SHARE UNITS, REGARDLESS OF WHETHER OR NOT THE PARTICIPANT FOREGOES
OTHER COMPENSATION.


 


(B)           VESTING.  UNLESS AN AWARD AGREEMENT EXPRESSLY PROVIDES OTHERWISE,
EACH PARTICIPANT SHALL BE 100% VESTED AT ALL TIMES IN ANY SHARES SUBJECT TO
DEFERRED SHARE UNITS.


 


(C)           ISSUANCES OF SHARES.  THE COMPANY SHALL PROVIDE A PARTICIPANT WITH
ONE SHARE FOR EACH DEFERRED SHARE UNIT IN FIVE SUBSTANTIALLY EQUAL ANNUAL
INSTALLMENTS THAT ARE ISSUED BEFORE THE LAST DAY OF EACH OF THE FIVE CALENDAR
YEARS THAT END AFTER THE DATE ON WHICH THE PARTICIPANT’S CONTINUOUS SERVICE
TERMINATES, UNLESS —


 


(I)            THE PARTICIPANT HAS PROPERLY ELECTED A DIFFERENT FORM OF
DISTRIBUTION, ON A FORM APPROVED BY THE COMMITTEE, THAT PERMITS THE PARTICIPANT
TO SELECT ANY COMBINATION

 

 

 

11

--------------------------------------------------------------------------------



 


OF A LUMP SUM AND ANNUAL INSTALLMENTS THAT ARE COMPLETED WITHIN TEN YEARS
FOLLOWING TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE, AND


 


(II)           THE COMPANY RECEIVED THE PARTICIPANT’S DISTRIBUTION ELECTION FORM
AT THE TIME THE PARTICIPANT ELECTS TO DEFER THE RECEIPT OF CASH OR OTHER
COMPENSATION PURSUANT TO SECTION 9(A), PROVIDED THAT SUCH ELECTION MAY BE
CHANGED THROUGH ANY SUBSEQUENT ELECTION THAT (I) IS DELIVERED TO THE COMPANY AT
LEAST ONE YEAR BEFORE THE DATE ON WHICH DISTRIBUTIONS ARE OTHERWISE SCHEDULED TO
COMMENCE PURSUANT TO THE PARTICIPANT’S ELECTION, AND (II) DEFERS THE
COMMENCEMENT OF DISTRIBUTIONS BY AT LEAST FIVE YEARS FROM THE ORIGINALLY
SCHEDULED COMMENCEMENT DATE.


 

Fractional shares shall not be issued, and instead shall be paid out in cash.

 


(D)           CREDITING OF DIVIDENDS.  WHENEVER SHARES ARE ISSUED TO A
PARTICIPANT PURSUANT TO SECTION 9(C) ABOVE, SUCH PARTICIPANT SHALL ALSO BE
ENTITLED TO RECEIVE, WITH RESPECT TO EACH SHARE ISSUED, A NUMBER OF SHARES EQUAL
TO THE SUM OF (I) ANY STOCK DIVIDENDS, WHICH WERE DECLARED AND PAID TO THE
HOLDERS OF SHARES BETWEEN THE GRANT DATE AND THE DATE SUCH SHARE IS ISSUED, AND
(II) A NUMBER OF SHARES EQUAL TO THE SHARES THAT THE PARTICIPANT COULD HAVE
PURCHASED AT FAIR MARKET VALUE ON THE PAYMENT DATE OF ANY CASH DIVIDENDS FOR
SHARES IF THE PARTICIPANT HAD RECEIVED SUCH CASH DIVIDENDS BETWEEN THE GRANT
DATE AND THE SETTLEMENT DATE FOR THE DEFERRED SHARE UNITS.


 


(E)           EMERGENCY WITHDRAWALS.  IN THE EVENT A PARTICIPANT SUFFERS AN
UNFORESEEABLE EMERGENCY WITHIN THE CONTEMPLATION OF THIS SECTION AND
SECTION 409A OF THE CODE, THE PARTICIPANT MAY APPLY TO THE COMPANY FOR AN
IMMEDIATE DISTRIBUTION OF ALL OR A PORTION OF THE PARTICIPANT’S DEFERRED SHARE
UNITS.  THE UNFORESEEABLE EMERGENCY MUST RESULT FROM A SUDDEN AND UNEXPECTED
ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT
(WITHIN THE MEANING OF SECTION 152(A) OF THE CODE) OF THE PARTICIPANT, CASUALTY
LOSS OF THE PARTICIPANT’S PROPERTY, OR OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE CONDITIONS BEYOND THE CONTROL OF THE PARTICIPANT.  EXAMPLES OF
PURPOSES WHICH ARE NOT CONSIDERED UNFORESEEABLE EMERGENCIES INCLUDE
POST-SECONDARY SCHOOL EXPENSES OR THE DESIRE TO PURCHASE A RESIDENCE.  IN NO
EVENT WILL A DISTRIBUTION BE MADE TO THE EXTENT THE UNFORESEEABLE EMERGENCY
COULD BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE, OR BY LIQUIDATION OF THE PARTICIPANT’S NONESSENTIAL ASSETS TO THE
EXTENT SUCH LIQUIDATION WOULD NOT ITSELF CAUSE A SEVERE FINANCIAL HARDSHIP.  THE
AMOUNT OF ANY DISTRIBUTION HEREUNDER SHALL BE LIMITED TO THE AMOUNT NECESSARY TO
RELIEVE THE PARTICIPANT’S UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY
TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION.  THE COMMITTEE
SHALL DETERMINE WHETHER A PARTICIPANT HAS A QUALIFYING UNFORESEEABLE EMERGENCY
AND THE AMOUNT WHICH QUALIFIES FOR DISTRIBUTION, IF ANY.  THE COMMITTEE MAY
REQUIRE EVIDENCE OF THE PURPOSE AND AMOUNT OF THE NEED, AND MAY ESTABLISH SUCH
APPLICATION OR OTHER PROCEDURES AS IT DEEMS APPROPRIATE.


 


(F)            UNSECURED RIGHTS TO DEFERRED COMPENSATION.  A PARTICIPANT’S RIGHT
TO DEFERRED SHARE UNITS SHALL AT ALL TIMES CONSTITUTE AN UNSECURED PROMISE OF
THE COMPANY TO PAY BENEFITS AS THEY COME DUE.  THE RIGHT OF THE PARTICIPANT OR
THE PARTICIPANT’S DULY-AUTHORIZED TRANSFEREE TO RECEIVE BENEFITS HEREUNDER SHALL
BE SOLELY AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE COMPANY.  NEITHER
THE PARTICIPANT NOR THE PARTICIPANT’S DULY-AUTHORIZED TRANSFEREE SHALL HAVE ANY
CLAIM AGAINST OR RIGHTS IN ANY SPECIFIC ASSETS, SHARES, OR OTHER FUNDS OF THE
COMPANY.

 

 

12

--------------------------------------------------------------------------------


 


10.          PERFORMANCE AWARDS


 


(A)           PERFORMANCE UNITS.  SUBJECT TO THE LIMITATIONS SET FORTH IN
PARAGRAPH (C) HEREOF, THE COMMITTEE MAY IN ITS DISCRETION GRANT PERFORMANCE
UNITS TO ANY ELIGIBLE PERSON AND SHALL EVIDENCE SUCH GRANT IN AN AWARD AGREEMENT
THAT IS DELIVERED TO THE PARTICIPANT WHICH SETS FORTH THE TERMS AND CONDITIONS
OF THE AWARD.


 


(B)           PERFORMANCE COMPENSATION AWARDS.  SUBJECT TO THE LIMITATIONS SET
FORTH IN PARAGRAPH (C) HEREOF, THE COMMITTEE MAY, AT THE TIME OF GRANT OF A
PERFORMANCE UNIT, DESIGNATE SUCH AWARD AS A “PERFORMANCE COMPENSATION AWARD”
(PAYABLE IN CASH OR SHARES) IN ORDER THAT SUCH AWARD CONSTITUTES “QUALIFIED
PERFORMANCE-BASED COMPENSATION” UNDER CODE SECTION 162(M), IN WHICH EVENT THE
COMMITTEE SHALL HAVE THE POWER TO GRANT SUCH PERFORMANCE COMPENSATION AWARD UPON
TERMS AND CONDITIONS THAT QUALIFY IT AS “QUALIFIED PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF CODE SECTION 162(M).  WITH RESPECT TO EACH
SUCH PERFORMANCE COMPENSATION AWARD, THE COMMITTEE SHALL ESTABLISH, IN WRITING
WITHIN THE TIME REQUIRED UNDER CODE SECTION 162(M), A “PERFORMANCE PERIOD,”
“PERFORMANCE MEASURE(S)”, AND “PERFORMANCE FORMULA(E)” (EACH SUCH TERM BEING
HEREINAFTER DEFINED).  ONCE ESTABLISHED FOR A PERFORMANCE PERIOD, THE
PERFORMANCE MEASURE(S) AND PERFORMANCE FORMULA(E) SHALL NOT BE AMENDED OR
OTHERWISE MODIFIED TO THE EXTENT SUCH AMENDMENT OR MODIFICATION WOULD CAUSE THE
COMPENSATION PAYABLE PURSUANT TO THE AWARD TO FAIL TO CONSTITUTE QUALIFIED
PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162 (M).


 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.

 


(C)           LIMITATIONS ON AWARDS.  THE MAXIMUM PERFORMANCE UNIT AWARD AND THE
MAXIMUM PERFORMANCE COMPENSATION AWARD THAT ANY ONE PARTICIPANT MAY RECEIVE FOR
ANY ONE PERFORMANCE PERIOD SHALL NOT TOGETHER EXCEED 1,000,000 SHARES AND
$1,000,000 IN CASH.  THE COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE IN ANY
AWARD AGREEMENT THAT ANY AMOUNTS EARNED IN EXCESS OF THESE LIMITATIONS WILL
EITHER BE CREDITED AS DEFERRED SHARE UNITS, OR AS DEFERRED CASH COMPENSATION
UNDER A SEPARATE PLAN OF THE COMPANY (PROVIDED IN THE LATTER CASE THAT SUCH
DEFERRED COMPENSATION EITHER BEARS A REASONABLE RATE OF INTEREST OR HAS A VALUE
BASED ON ONE OR MORE PREDETERMINED ACTUAL INVESTMENTS).  ANY AMOUNTS FOR WHICH
PAYMENT TO THE PARTICIPANT IS DEFERRED PURSUANT TO THE PRECEDING SENTENCE SHALL
BE PAID TO THE PARTICIPANT IN A FUTURE YEAR OR YEARS NOT EARLIER THAN, AND ONLY
TO THE EXTENT THAT, THE PARTICIPANT IS EITHER NOT RECEIVING COMPENSATION IN
EXCESS OF THESE LIMITS FOR A PERFORMANCE PERIOD, OR IS NOT SUBJECT TO THE
RESTRICTIONS SET FORTH UNDER SECTION 162(B) OF THE CODE.


 

13

--------------------------------------------------------------------------------



(D)           DEFINITIONS.


 


(I)            “PERFORMANCE FORMULA” MEANS, FOR A PERFORMANCE PERIOD, ONE OR
MORE OBJECTIVE FORMULAS OR STANDARDS ESTABLISHED BY THE COMMITTEE FOR PURPOSES
OF DETERMINING WHETHER OR THE EXTENT TO WHICH AN AWARD HAS BEEN EARNED BASED ON
THE LEVEL OF PERFORMANCE ATTAINED OR TO BE ATTAINED WITH RESPECT TO ONE OR MORE
PERFORMANCE MEASURE(S).  PERFORMANCE FORMULAE MAY VARY FROM PERFORMANCE PERIOD
TO PERFORMANCE PERIOD AND FROM PARTICIPANT TO PARTICIPANT AND MAY BE ESTABLISHED
ON A STAND-ALONE BASIS, IN TANDEM OR IN THE ALTERNATIVE.


 


(II)           “PERFORMANCE MEASURE” MEANS ONE OR MORE OF THE FOLLOWING SELECTED
BY THE COMMITTEE TO MEASURE COMPANY, AFFILIATE, AND/OR BUSINESS UNIT PERFORMANCE
FOR A PERFORMANCE PERIOD, WHETHER IN ABSOLUTE OR RELATIVE TERMS (INCLUDING,
WITHOUT LIMITATION, TERMS RELATIVE TO A PEER GROUP OR INDEX):  BASIC, DILUTED,
OR ADJUSTED EARNINGS PER SHARE; SALES OR REVENUE; EARNINGS BEFORE INTEREST,
TAXES, AND OTHER ADJUSTMENTS (IN TOTAL OR ON A PER SHARE BASIS); BASIC OR
ADJUSTED NET INCOME; RETURNS ON EQUITY, ASSETS, CAPITAL, REVENUE OR SIMILAR
MEASURE; ECONOMIC VALUE ADDED; WORKING CAPITAL; TOTAL SHAREHOLDER RETURN; AND
PRODUCT DEVELOPMENT, PRODUCT MARKET SHARE, RESEARCH, LICENSING, LITIGATION,
HUMAN RESOURCES, INFORMATION SERVICES, MERGERS, ACQUISITIONS, SALES OF ASSETS OF
AFFILIATES OR BUSINESS UNITS.  EACH SUCH MEASURE SHALL BE, TO THE EXTENT
APPLICABLE, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AS CONSISTENTLY APPLIED BY THE COMPANY (OR SUCH OTHER STANDARD
APPLIED BY THE COMMITTEE) AND, IF SO DETERMINED BY THE COMMITTEE, AND IN THE
CASE OF A PERFORMANCE COMPENSATION AWARD, TO THE EXTENT PERMITTED UNDER CODE
SECTION 162(M), ADJUSTED TO OMIT THE EFFECTS OF EXTRAORDINARY ITEMS, GAIN OR
LOSS ON THE DISPOSAL OF A BUSINESS SEGMENT, UNUSUAL OR INFREQUENTLY OCCURRING
EVENTS AND TRANSACTIONS AND CUMULATIVE EFFECTS OF CHANGES IN ACCOUNTING
PRINCIPLES.  PERFORMANCE MEASURES MAY VARY FROM PERFORMANCE PERIOD TO
PERFORMANCE PERIOD AND FROM PARTICIPANT TO PARTICIPANT, AND MAY BE ESTABLISHED
ON A STAND-ALONE BASIS, IN TANDEM OR IN THE ALTERNATIVE.


 


(III)          “PERFORMANCE PERIOD” MEANS ONE OR MORE PERIODS OF TIME (OF NOT
LESS THAN ONE FISCAL YEAR OF THE COMPANY), AS THE COMMITTEE MAY DESIGNATE, OVER
WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE MEASURE(S) WILL BE MEASURED FOR
THE PURPOSE OF DETERMINING A PARTICIPANT’S RIGHTS IN RESPECT OF AN AWARD.


 


(E)           DEFERRAL ELECTIONS.  AT ANY TIME PRIOR TO THE DATE THAT IS AT
LEAST SIX MONTHS BEFORE THE CLOSE OF A PERFORMANCE PERIOD (OR SHORTER OR LONGER
PERIOD THAT THE COMMITTEE SELECTS) WITH RESPECT TO AN AWARD OF EITHER
PERFORMANCE UNITS OR PERFORMANCE COMPENSATION, THE COMMITTEE MAY PERMIT A
PARTICIPANT WHO IS A MEMBER OF A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES (WITHIN THE MEANING OF THE CODE) TO IRREVOCABLY ELECT, ON
A FORM PROVIDED BY AND ACCEPTABLE TO THE COMMITTEE, TO DEFER THE RECEIPT OF ALL
OR A PERCENTAGE OF THE CASH OR SHARES THAT WOULD OTHERWISE BE TRANSFERRED TO THE
PARTICIPANT UPON THE VESTING OF SUCH AWARD.  IF THE PARTICIPANT MAKES THIS
ELECTION, THE CASH OR SHARES SUBJECT TO THE ELECTION, AND ANY ASSOCIATED
INTEREST AND DIVIDENDS, SHALL BE CREDITED TO AN ACCOUNT ESTABLISHED PURSUANT TO
SECTION 9 HEREOF ON THE DATE SUCH CASH OR SHARES WOULD OTHERWISE HAVE BEEN
RELEASED OR ISSUED TO THE PARTICIPANT PURSUANT TO SECTION 10(A) OR
SECTION 10(B) ABOVE.

 

 

14

--------------------------------------------------------------------------------


 


11.          TAXES


 


(A)           GENERAL.  AS A CONDITION TO THE ISSUANCE OR DISTRIBUTION OF SHARES
PURSUANT TO THE PLAN, THE PARTICIPANT (OR IN THE CASE OF THE PARTICIPANT’S
DEATH, THE PERSON WHO SUCCEEDS TO THE PARTICIPANT’S RIGHTS) SHALL MAKE SUCH
ARRANGEMENTS AS THE COMPANY MAY REQUIRE FOR THE SATISFACTION OF ANY APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAX OBLIGATIONS THAT MAY ARISE IN
CONNECTION WITH THE AWARD AND THE ISSUANCE OF SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE ANY SHARES UNTIL SUCH OBLIGATIONS ARE SATISFIED.  IF THE
COMMITTEE ALLOWS THE WITHHOLDING OR SURRENDER OF SHARES TO SATISFY A
PARTICIPANT’S TAX WITHHOLDING OBLIGATIONS, THE COMMITTEE SHALL NOT ALLOW SHARES
TO BE WITHHELD IN AN AMOUNT THAT EXCEEDS THE MINIMUM STATUTORY WITHHOLDING RATES
FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES.


 


(B)           DEFAULT RULE FOR EMPLOYEES.  IN THE ABSENCE OF ANY OTHER
ARRANGEMENT, AN EMPLOYEE SHALL BE DEEMED TO HAVE DIRECTED THE COMPANY TO
WITHHOLD OR COLLECT FROM HIS OR HER CASH COMPENSATION AN AMOUNT SUFFICIENT TO
SATISFY SUCH TAX OBLIGATIONS FROM THE NEXT PAYROLL PAYMENT OTHERWISE PAYABLE
AFTER THE DATE OF THE EXERCISE OF AN AWARD.


 


(C)           SPECIAL RULES.  IN THE CASE OF A PARTICIPANT OTHER THAN AN
EMPLOYEE (OR IN THE CASE OF AN EMPLOYEE WHERE THE NEXT PAYROLL PAYMENT IS NOT
SUFFICIENT TO SATISFY SUCH TAX OBLIGATIONS, WITH RESPECT TO ANY REMAINING TAX
OBLIGATIONS), IN THE ABSENCE OF ANY OTHER ARRANGEMENT AND TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED
TO HAVE THE COMPANY WITHHOLD FROM THE SHARES OR CASH TO BE ISSUED PURSUANT TO AN
AWARD THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE DETERMINED AS OF THE
APPLICABLE TAX DATE (AS DEFINED BELOW) OR CASH EQUAL TO THE AMOUNT REQUIRED TO
BE WITHHELD.  FOR PURPOSES OF THIS SECTION 11, THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS TO BE DETERMINED UNDER THE APPLICABLE LAW (THE “TAX DATE”).


 


(D)           SURRENDER OF SHARES.  IF PERMITTED BY THE COMMITTEE, IN ITS
DISCRETION, A PARTICIPANT MAY SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING AND
EMPLOYMENT TAX OBLIGATIONS ASSOCIATED WITH AN AWARD BY SURRENDERING SHARES TO
THE COMPANY (INCLUDING SHARES THAT WOULD OTHERWISE BE ISSUED PURSUANT TO THE
AWARD) THAT HAVE A FAIR MARKET VALUE DETERMINED AS OF THE APPLICABLE TAX DATE
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  IN THE CASE OF SHARES PREVIOUSLY
ACQUIRED FROM THE COMPANY THAT ARE SURRENDERED UNDER THIS SECTION 11, SUCH
SHARES MUST HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX MONTHS ON THE
DATE OF SURRENDER (OR SUCH LONGER PERIOD OF TIME THE COMPANY MAY IN ITS
DISCRETION REQUIRE).


 


(E)           INCOME TAXES AND DEFERRED COMPENSATION.  PARTICIPANTS ARE SOLELY
RESPONSIBLE AND LIABLE FOR THE SATISFACTION OF ALL TAXES AND PENALTIES THAT MAY
ARISE IN CONNECTION WITH AWARDS (INCLUDING ANY TAXES ARISING UNDER SECTION 409A
OF THE CODE), AND THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO INDEMNIFY OR
OTHERWISE HOLD ANY PARTICIPANT HARMLESS FROM ANY OR ALL OF SUCH TAXES.  THE
COMMITTEE SHALL HAVE THE DISCRETION TO ORGANIZE ANY DEFERRAL PROGRAM, TO REQUIRE
DEFERRAL ELECTION FORMS, AND TO GRANT OR TO UNILATERALLY MODIFY ANY AWARD IN A
MANNER THAT (I) CONFORMS WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE WITH
RESPECT TO COMPENSATION THAT IS DEFERRED AND THAT VESTS AFTER DECEMBER 31, 2004,
(II) THAT VOIDS ANY PARTICIPANT ELECTION TO THE EXTENT IT WOULD VIOLATE
SECTION 409A OF THE CODE, AND (III) FOR ANY DISTRIBUTION ELECTION THAT WOULD
VIOLATE SECTION 409A OF THE CODE, TO MAKE DISTRIBUTIONS PURSUANT TO THE AWARD AT
THE EARLIEST TO OCCUR OF A DISTRIBUTION EVENT THAT IS ALLOWABLE UNDER
SECTION 409A OF THE CODE OR ANY

 

 

15

--------------------------------------------------------------------------------


 


DISTRIBUTION EVENT THAT IS BOTH ALLOWABLE UNDER SECTION 409A OF THE CODE AND IS
ELECTED BY THE PARTICIPANT, SUBJECT TO ANY VALID SECOND ELECTION TO DEFER,
PROVIDED THAT THE COMMITTEE PERMITS SECOND ELECTIONS TO DEFER IN ACCORDANCE WITH
SECTION 409A(A)(4)(C).  THE COMMITTEE SHALL HAVE THE SOLE DISCRETION TO
INTERPRET THE REQUIREMENTS OF THE CODE, INCLUDING SECTION 409A, FOR PURPOSES OF
THE PLAN AND ALL AWARDS.


 


12.          NON-TRANSFERABILITY OF AWARDS


 


(A)           GENERAL.  EXCEPT AS SET FORTH IN THIS SECTION 12, OR AS OTHERWISE
APPROVED BY THE COMMITTEE, AWARDS MAY NOT BE SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED, TRANSFERRED OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY
THE LAWS OF DESCENT OR DISTRIBUTION.  THE DESIGNATION OF A BENEFICIARY BY A
PARTICIPANT WILL NOT CONSTITUTE A TRANSFER.  AN AWARD MAY BE EXERCISED, DURING
THE LIFETIME OF THE HOLDER OF AN AWARD, ONLY BY SUCH HOLDER, THE DULY-AUTHORIZED
LEGAL REPRESENTATIVE OF A PARTICIPANT WHO IS DISABLED, OR A TRANSFEREE PERMITTED
BY THIS SECTION 12.


 


(B)           LIMITED TRANSFERABILITY RIGHTS.  NOTWITHSTANDING ANYTHING ELSE IN
THIS SECTION 12, THE COMMITTEE MAY IN ITS DISCRETION PROVIDE IN AN AWARD
AGREEMENT THAT AN AWARD IN THE FORM OF A NON-ISO, SHARE-SETTLED SAR, RESTRICTED
SHARES, OR PERFORMANCE SHARES MAY BE TRANSFERRED, ON SUCH TERMS AND CONDITIONS
AS THE COMMITTEE DEEMS APPROPRIATE, EITHER (I) BY INSTRUMENT TO THE
PARTICIPANT’S “IMMEDIATE FAMILY” (AS DEFINED BELOW), (II) BY INSTRUMENT TO AN
INTER VIVOS OR TESTAMENTARY TRUST (OR OTHER ENTITY) IN WHICH THE AWARD IS TO BE
PASSED TO THE PARTICIPANT’S DESIGNATED BENEFICIARIES, OR (III) BY GIFT TO
CHARITABLE INSTITUTIONS.  ANY TRANSFEREE OF THE PARTICIPANT’S RIGHTS SHALL
SUCCEED AND BE SUBJECT TO ALL OF THE TERMS OF THE APPLICABLE AWARD AGREEMENT AND
THE PLAN. “IMMEDIATE FAMILY” MEANS ANY CHILD, STEPCHILD, GRANDCHILD, PARENT,
STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW,
MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR
SISTER-IN-LAW, AND SHALL INCLUDE ADOPTIVE RELATIONSHIPS.


 


13.          ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR CERTAIN OTHER
TRANSACTIONS


 


(A)           CHANGES IN CAPITALIZATION.  THE COMMITTEE SHALL EQUITABLY ADJUST
THE NUMBER OF SHARES COVERED BY EACH OUTSTANDING AWARD, AND THE NUMBER OF SHARES
THAT HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO AWARDS
HAVE YET BEEN GRANTED OR THAT HAVE BEEN RETURNED TO THE PLAN UPON CANCELLATION,
FORFEITURE, OR EXPIRATION OF AN AWARD, AS WELL AS THE PRICE PER SHARE COVERED BY
EACH SUCH OUTSTANDING AWARD, TO REFLECT ANY INCREASE OR DECREASE IN THE NUMBER
OF ISSUED SHARES RESULTING FROM A STOCK-SPLIT, REVERSE STOCK-SPLIT, STOCK
DIVIDEND, COMBINATION, RECAPITALIZATION OR RECLASSIFICATION OF THE SHARES, OR
ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES EFFECTED WITHOUT
RECEIPT OF CONSIDERATION BY THE COMPANY.  IN THE EVENT OF ANY SUCH TRANSACTION
OR EVENT, THE COMMITTEE MAY PROVIDE IN SUBSTITUTION FOR ANY OR ALL OUTSTANDING
AWARDS UNDER THE PLAN SUCH ALTERNATIVE CONSIDERATION (INCLUDING SECURITIES OF
ANY SURVIVING ENTITY) AS IT MAY IN GOOD FAITH DETERMINE TO BE EQUITABLE UNDER
THE CIRCUMSTANCES AND MAY REQUIRE IN CONNECTION THEREWITH THE SURRENDER OF ALL
AWARDS SO REPLACED.  IN ANY CASE, SUCH SUBSTITUTION OF SECURITIES SHALL NOT
REQUIRE THE CONSENT OF ANY PERSON WHO IS GRANTED AWARDS PURSUANT TO THE PLAN. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OR IN AN AWARD AGREEMENT, IF THE COMPANY
ISSUES FOR CONSIDERATION SHARES OF STOCK OF ANY CLASS OR SECURITIES CONVERTIBLE
INTO SHARES OF STOCK OF ANY CLASS, THE ISSUANCE SHALL NOT AFFECT, AND NO
ADJUSTMENT BY REASON THEREOF SHALL BE REQUIRED TO BE MADE WITH RESPECT TO THE
NUMBER OR PRICE OF SHARES SUBJECT TO ANY AWARD.

 

 

16

--------------------------------------------------------------------------------


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY OTHER THAN AS PART OF A CHANGE OF CONTROL, EACH AWARD
WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH ACTION, SUBJECT TO
THE ABILITY OF THE COMMITTEE TO EXERCISE ANY DISCRETION AUTHORIZED IN THE CASE
OF A CHANGE IN CONTROL.


 


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, THE
COMMITTEE MAY IN ITS SOLE AND ABSOLUTE DISCRETION AND AUTHORITY, WITHOUT
OBTAINING THE APPROVAL OR CONSENT OF THE COMPANY’S SHAREHOLDERS OR ANY
PARTICIPANT WITH RESPECT TO HIS OR HER OUTSTANDING AWARDS, TAKE ONE OR MORE OF
THE FOLLOWING ACTIONS:


 


(I)            ARRANGE FOR OR OTHERWISE PROVIDE THAT EACH OUTSTANDING AWARD
SHALL BE ASSUMED OR A SUBSTANTIALLY SIMILAR AWARD SHALL BE SUBSTITUTED BY A
SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF SUCH SUCCESSOR CORPORATION
(THE “SUCCESSOR CORPORATION”);


 


(II)           ACCELERATE THE VESTING OF AWARDS SO THAT AWARDS SHALL VEST (AND,
TO THE EXTENT APPLICABLE, BECOME EXERCISABLE) AS TO THE SHARES THAT OTHERWISE
WOULD HAVE BEEN UNVESTED AND PROVIDE THAT REPURCHASE RIGHTS OF THE COMPANY WITH
RESPECT TO SHARES ISSUED UPON EXERCISE OF AN AWARD SHALL LAPSE AS TO THE SHARES
SUBJECT TO SUCH REPURCHASE RIGHT;


 


(III)          ARRANGE OR OTHERWISE PROVIDE FOR THE PAYMENT OF CASH OR OTHER
CONSIDERATION TO PARTICIPANTS IN EXCHANGE FOR THE SATISFACTION AND CANCELLATION
OF OUTSTANDING AWARDS;


 


(IV)          TERMINATE UPON THE CONSUMMATION OF THE TRANSACTION, PROVIDED THAT
THE COMMITTEE MAY IN ITS SOLE DISCRETION PROVIDE FOR VESTING OF ALL OR SOME
OUTSTANDING AWARDS IN FULL AS OF A DATE IMMEDIATELY PRIOR TO CONSUMMATION OF THE
CHANGE OF CONTROL.  TO THE EXTENT THAT AN AWARD IS NOT EXERCISED PRIOR TO
CONSUMMATION OF A TRANSACTION IN WHICH THE AWARD IS NOT BEING ASSUMED OR
SUBSTITUTED, SUCH AWARD SHALL TERMINATE UPON SUCH CONSUMMATION; OR


 


(V)           MAKE SUCH OTHER MODIFICATIONS, ADJUSTMENTS OR AMENDMENTS TO
OUTSTANDING AWARDS OR THIS PLAN AS THE COMMITTEE DEEMS NECESSARY OR APPROPRIATE,
SUBJECT HOWEVER TO THE TERMS OF SECTION 15(A) BELOW.


 

Notwithstanding the above, unless specifically provided otherwise in the
applicable Award Agreement, each Award held by a Participant shall accelerate
and become fully vested (and exercisable in full in the case of Options and
SARs), and any repurchase right applicable to any Shares held by a Participant
shall lapse in full, immediately prior to the consummation of a Change in
Control which occurs prior to the termination of such Participant’s Continuous
Service.

 


(D)           CERTAIN DISTRIBUTIONS.  IN THE EVENT OF ANY DISTRIBUTION TO THE
COMPANY’S SHAREHOLDERS OF SECURITIES OF ANY OTHER ENTITY OR OTHER ASSETS (OTHER
THAN DIVIDENDS PAYABLE IN CASH OR STOCK OF THE COMPANY) WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY, THE COMMITTEE MAY, IN ITS DISCRETION,
APPROPRIATELY ADJUST THE PRICE PER SHARE COVERED BY EACH OUTSTANDING AWARD TO
REFLECT THE EFFECT OF SUCH DISTRIBUTION.

 

 

17

--------------------------------------------------------------------------------


 


14.          TIME OF GRANTING AWARDS.


 

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee, provided that in the case of an ISO, the Grant Date
shall be the later of the date on which the Committee makes the determination
granting such ISO or the date of commencement of the Participant’s employment
relationship with the Company.

 


15.          MODIFICATION OF AWARDS AND SUBSTITUTION OF OPTIONS.


 


(A)           MODIFICATION, EXTENSION, AND RENEWAL OF AWARDS.  WITHIN THE
LIMITATIONS OF THE PLAN, THE COMMITTEE MAY MODIFY AN AWARD TO ACCELERATE THE
RATE AT WHICH AN OPTION OR SAR MAY BE EXERCISED (INCLUDING WITHOUT LIMITATION
PERMITTING AN OPTION OR SAR TO BE EXERCISED IN FULL WITHOUT REGARD TO THE
INSTALLMENT OR VESTING PROVISIONS OF THE APPLICABLE AWARD AGREEMENT OR WHETHER
THE OPTION OR SAR IS AT THE TIME EXERCISABLE, TO THE EXTENT IT HAS NOT
PREVIOUSLY BEEN EXERCISED), TO ACCELERATE THE VESTING OF ANY AWARD, TO EXTEND OR
RENEW OUTSTANDING AWARDS OR TO ACCEPT THE CANCELLATION OF OUTSTANDING AWARDS TO
THE EXTENT NOT PREVIOUSLY EXERCISED.  HOWEVER,  THE COMMITTEE MAY NOT CANCEL AN
OUTSTANDING OPTION WHOSE EXERCISE PRICE IS GREATER THAN FAIR MARKET VALUE AT THE
TIME OF CANCELLATION FOR THE PURPOSE OF REISSUING THE OPTION TO THE PARTICIPANT
AT A LOWER EXERCISE PRICE OR GRANTING A REPLACEMENT AWARD OF A DIFFERENT TYPE. 
NOTWITHSTANDING THE FOREGOING PROVISION, NO MODIFICATION OF AN OUTSTANDING AWARD
SHALL MATERIALLY AND ADVERSELY AFFECT SUCH PARTICIPANT’S RIGHTS THEREUNDER,
UNLESS EITHER (I) THE PARTICIPANT PROVIDES WRITTEN CONSENT, OR (II) BEFORE A
CHANGE IN CONTROL, THE COMMITTEE DETERMINES IN GOOD FAITH THAT THE MODIFICATION
IS NOT MATERIALLY ADVERSE TO THE PARTICIPANT. FURTHERMORE, NEITHER THE COMPANY
NOR THE COMMITTEE SHALL, WITHOUT SHAREHOLDER APPROVAL, ALLOW FOR A “REPRICING”
WITHIN THE MEANING OF FEDERAL SECURITIES LAWS APPLICABLE TO PROXY STATEMENT
DISCLOSURES.


 


(B)           MERGER-RELATED SUBSTITUTION OF OPTIONS.  NOTWITHSTANDING ANY
INCONSISTENT PROVISIONS OR LIMITS UNDER THE PLAN, IN THE EVENT THE COMPANY OR AN
AFFILIATE ACQUIRES (WHETHER BY PURCHASE, MERGER OR OTHERWISE) ALL OR
SUBSTANTIALLY ALL OF OUTSTANDING CAPITAL STOCK OR ASSETS OF ANOTHER CORPORATION
OR IN THE EVENT OF ANY REORGANIZATION OR OTHER TRANSACTION QUALIFYING UNDER
SECTION 424 OF THE CODE, THE COMMITTEE MAY, IN ACCORDANCE WITH THE PROVISIONS OF
THAT SECTION, SUBSTITUTE OPTIONS FOR OPTIONS UNDER THE PLAN OF THE ACQUIRED
COMPANY PROVIDED (I) THE EXCESS OF THE AGGREGATE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO AN OPTION IMMEDIATELY AFTER THE SUBSTITUTION OVER THE AGGREGATE
OPTION PRICE OF SUCH SHARES IS NOT MORE THAN THE SIMILAR EXCESS IMMEDIATELY
BEFORE SUCH SUBSTITUTION AND (II) THE NEW OPTION DOES NOT GIVE PERSONS
ADDITIONAL BENEFITS, INCLUDING ANY EXTENSION OF THE EXERCISE PERIOD.


 


16.          TERM OF PLAN.


 

The Plan shall continue in effect for a term of ten (10) years from its
effective date as determined under Section 20 below, unless the Plan is sooner
terminated under Section 17 below.

 

 

18

--------------------------------------------------------------------------------


 


17.          AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AUTHORITY TO AMEND OR TERMINATE.  SUBJECT TO APPLICABLE LAWS, THE
BOARD MAY FROM TIME TO TIME AMEND, ALTER, SUSPEND, DISCONTINUE, OR TERMINATE THE
PLAN.


 


(B)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, SUSPENSION, OR
TERMINATION OF THE PLAN SHALL MATERIALLY AND ADVERSELY AFFECT AWARDS ALREADY
GRANTED UNLESS EITHER IT RELATES TO AN ADJUSTMENT PURSUANT TO SECTIONS 13, A
MODIFICATION PURSUANT TO SECTION 15(A) ABOVE, OR IT IS OTHERWISE MUTUALLY AGREED
BETWEEN THE PARTICIPANT AND THE COMMITTEE, WHICH AGREEMENT MUST BE IN WRITING
AND SIGNED BY THE PARTICIPANT AND THE COMPANY.  NOTWITHSTANDING THE FOREGOING,
THE COMMITTEE MAY AMEND THE PLAN TO ELIMINATE PROVISIONS WHICH ARE NO LONGER
NECESSARY AS A RESULT OF CHANGES IN TAX OR SECURITIES LAWS OR REGULATIONS, OR IN
THE INTERPRETATION THEREOF.


 


18.          CONDITIONS UPON ISSUANCE OF SHARES.


 

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 


19.          RESERVATION OF SHARES.


 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 


20.          EFFECTIVE DATE.


 

This Plan became effective on June 22, 2006, the date which it received approval
by a vote of a majority of the votes cast at a duly held meeting of the
Company’s shareholders.

 


21.          CONTROLLING LAW.


 

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Delaware, to the extent not preempted by United States federal law.  If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 


22.          LAWS AND REGULATIONS.


 


(A)           U.S. SECURITIES LAWS.  THIS PLAN, THE GRANT OF AWARDS, AND THE
EXERCISE OF OPTIONS AND SARS UNDER THIS PLAN, AND THE OBLIGATION OF THE COMPANY
TO SELL OR DELIVER ANY OF ITS SECURITIES (INCLUDING, WITHOUT LIMITATION,
OPTIONS, RESTRICTED SHARES, RESTRICTED SHARE UNITS, UNRESTRICTED SHARES,
DEFERRED SHARE UNITS, AND SHARES) UNDER THIS PLAN SHALL BE SUBJECT TO ALL
APPLICABLE LAW.  IN THE EVENT THAT THE SHARES ARE NOT REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS PRIOR TO THE DELIVERY OF SUCH SHARES, THE COMPANY MAY REQUIRE,
AS A CONDITION TO THE ISSUANCE THEREOF, THAT THE PERSONS TO

 

 

19

--------------------------------------------------------------------------------


 


WHOM SHARES ARE TO BE ISSUED REPRESENT AND WARRANT IN WRITING TO THE COMPANY
THAT SUCH SHARES ARE BEING ACQUIRED BY HIM OR HER FOR INVESTMENT FOR HIS OR HER
OWN ACCOUNT AND NOT WITH A VIEW TO, FOR RESALE IN CONNECTION WITH, OR WITH AN
INTENT OF PARTICIPATING DIRECTLY OR INDIRECTLY IN, ANY DISTRIBUTION OF SUCH
SHARES WITHIN THE MEANING OF THE ACT, AND A LEGEND TO THAT EFFECT MAY BE PLACED
ON THE CERTIFICATES REPRESENTING THE SHARES.


 


(B)           OTHER JURISDICTIONS.  TO FACILITATE THE MAKING OF ANY GRANT OF AN
AWARD UNDER THIS PLAN, THE COMMITTEE MAY PROVIDE FOR SUCH SPECIAL TERMS FOR
AWARDS TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR WHO ARE EMPLOYED BY THE
COMPANY OR ANY AFFILIATE OUTSIDE OF THE UNITED STATES OF AMERICA AS THE
COMMITTEE MAY CONSIDER NECESSARY OR APPROPRIATE TO ACCOMMODATE DIFFERENCES IN
LOCAL LAW, TAX POLICY OR CUSTOM.  THE COMPANY MAY ADOPT RULES AND PROCEDURES
RELATING TO THE OPERATION AND ADMINISTRATION OF THIS PLAN TO ACCOMMODATE THE
SPECIFIC REQUIREMENTS OF LOCAL LAWS AND PROCEDURES OF PARTICULAR COUNTRIES. 
WITHOUT LIMITING THE FOREGOING, THE COMPANY IS SPECIFICALLY AUTHORIZED TO ADOPT
RULES AND PROCEDURES REGARDING THE CONVERSION OF LOCAL CURRENCY, TAXES,
WITHHOLDING PROCEDURES AND HANDLING OF STOCK CERTIFICATES WHICH VARY WITH THE
CUSTOMS AND REQUIREMENTS OF PARTICULAR COUNTRIES.  THE COMPANY MAY ADOPT
SUB-PLANS AND ESTABLISH ESCROW ACCOUNTS AND TRUSTS AS MAY BE APPROPRIATE OR
APPLICABLE TO PARTICULAR LOCATIONS AND COUNTRIES.


 


23.          NO SHAREHOLDER RIGHTS.


 

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a share certificate to a Participant or a
transferee of a Participant for such Shares in accordance with the Company’s
governing instruments and Applicable Law.  Prior to the issuance of Shares
pursuant to an Award, a Participant shall not have the right to vote or to
receive dividends or any other rights as a shareholder with respect to the
Shares underlying the Award, notwithstanding its exercise in the case of Options
and SARs.  No adjustment will be made for a dividend or other right that is
determined based on a record date prior to the date the stock certificate is
issued, except as otherwise specifically provided for in this Plan.

 


24.          NO EMPLOYMENT RIGHTS.


 

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause.

 


25.          TERMINATION, RESCISSION AND RECAPTURE.


 


(A)           EACH AWARD UNDER THE PLAN IS INTENDED TO ALIGN THE PARTICIPANT’S
LONG-TERM INTEREST WITH THOSE OF THE COMPANY.  IF THE PARTICIPANT ENGAGES IN
CERTAIN ACTIVITIES DISCUSSED BELOW, EITHER DURING EMPLOYMENT OR AFTER EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON, THE PARTICIPANT IS ACTING CONTRARY
TO THE LONG-TERM INTERESTS OF THE COMPANY.  ACCORDINGLY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE AWARD AGREEMENT, THE COMPANY MAY TERMINATE ANY
OUTSTANDING, UNEXERCISED, UNEXPIRED, UNPAID, OR DEFERRED AWARDS (“TERMINATION”),
RESCIND ANY EXERCISE, PAYMENT OR DELIVERY PURSUANT TO THE AWARD

 

 

20

--------------------------------------------------------------------------------


 


(“RESCISSION”), OR RECAPTURE ANY COMMON STOCK (WHETHER RESTRICTED OR
UNRESTRICTED) OR PROCEEDS FROM THE PARTICIPANT’S SALE OF SHARES ISSUED PURSUANT
TO THE AWARD (“RECAPTURE”), IF THE PARTICIPANT DOES NOT COMPLY WITH THE
CONDITIONS OF SUBSECTIONS (B) AND (C) HEREOF (COLLECTIVELY, THE “CONDITIONS”).


 


(B)           A PARTICIPANT SHALL NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN
AUTHORIZATION, DISCLOSE TO ANYONE OUTSIDE THE COMPANY, OR USE IN OTHER THAN THE
COMPANY’S BUSINESS, ANY PROPRIETARY OR CONFIDENTIAL INFORMATION OR MATERIAL, AS
THOSE OR OTHER SIMILAR TERMS ARE USED IN ANY APPLICABLE PATENT, CONFIDENTIALITY,
INVENTIONS, SECRECY, OR OTHER AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY
WITH REGARD TO ANY SUCH PROPRIETARY OR CONFIDENTIAL INFORMATION OR MATERIAL.


 


(C)           PURSUANT TO ANY AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY
WITH REGARD TO INTELLECTUAL PROPERTY (INCLUDING BUT NOT LIMITED TO PATENTS,
TRADEMARKS, COPYRIGHTS, TRADE SECRETS, INVENTIONS, DEVELOPMENTS, IMPROVEMENTS,
PROPRIETARY INFORMATION, CONFIDENTIAL BUSINESS AND PERSONNEL INFORMATION), A
PARTICIPANT SHALL PROMPTLY DISCLOSE AND ASSIGN TO THE COMPANY OR ITS DESIGNEE
ALL RIGHT, TITLE, AND INTEREST IN SUCH INTELLECTUAL PROPERTY, AND SHALL TAKE ALL
REASONABLE STEPS NECESSARY TO ENABLE THE COMPANY TO SECURE ALL RIGHT, TITLE AND
INTEREST IN SUCH INTELLECTUAL PROPERTY IN THE UNITED STATES AND IN ANY FOREIGN
COUNTRY.


 


(D)           UPON EXERCISE, PAYMENT, OR DELIVERY OF CASH OR COMMON STOCK
PURSUANT TO AN AWARD, THE PARTICIPANT SHALL CERTIFY ON A FORM ACCEPTABLE TO THE
COMPANY THAT HE OR SHE IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
PLAN AND, IF A SEVERANCE OF CONTINUOUS SERVICE HAS OCCURRED FOR ANY REASON,
SHALL STATE THE NAME AND ADDRESS OF THE PARTICIPANT’S THEN-CURRENT EMPLOYER OR
ANY ENTITY FOR WHICH THE PARTICIPANT PERFORMS BUSINESS SERVICES AND THE
PARTICIPANT’S TITLE, AND SHALL IDENTIFY ANY ORGANIZATION OR BUSINESS IN WHICH
THE PARTICIPANT OWNS A GREATER-THAN-FIVE-PERCENT EQUITY INTEREST.


 


(E)           IF THE COMPANY DETERMINES, IN ITS SOLE AND ABSOLUTE DISCRETION,
THAT (I) A PARTICIPANT HAS VIOLATED ANY OF THE CONDITIONS OR (II) DURING HIS OR
HER CONTINUOUS SERVICE, OR WITHIN ONE YEAR AFTER ITS TERMINATION FOR ANY REASON,
A PARTICIPANT (A) HAS RENDERED SERVICES TO OR OTHERWISE DIRECTLY OR INDIRECTLY
ENGAGED IN OR ASSISTED, ANY ORGANIZATION OR BUSINESS THAT, IN THE JUDGMENT OF
THE COMPANY IN ITS SOLE AND ABSOLUTE DISCRETION, IS OR IS WORKING TO BECOME
COMPETITIVE WITH THE COMPANY; (B) HAS SOLICITED ANY NON-ADMINISTRATIVE EMPLOYEE
OF THE COMPANY TO TERMINATE EMPLOYMENT WITH THE COMPANY; OR (C) HAS ENGAGED IN
ACTIVITIES WHICH ARE MATERIALLY PREJUDICIAL TO OR IN CONFLICT WITH THE INTERESTS
OF THE COMPANY, INCLUDING ANY BREACHES OF FIDUCIARY DUTY OR THE DUTY OF LOYALTY,
THEN THE COMPANY MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, IMPOSE A TERMINATION,
RESCISSION, AND/OR RECAPTURE WITH RESPECT TO ANY OR ALL OF THE PARTICIPANT’S
RELEVANT AWARDS, SHARES, AND THE PROCEEDS THEREOF.


 


(F)            WITHIN TEN DAYS AFTER RECEIVING NOTICE FROM THE COMPANY OF ANY
SUCH ACTIVITY DESCRIBED IN 25(E) ABOVE, THE PARTICIPANT SHALL DELIVER TO THE
COMPANY THE SHARES ACQUIRED PURSUANT TO THE AWARD, OR, IF PARTICIPANT HAS SOLD
THE SHARES, THE GAIN REALIZED, OR PAYMENT RECEIVED AS A RESULT OF THE RESCINDED
EXERCISE, PAYMENT, OR DELIVERY; PROVIDED, THAT IF THE PARTICIPANT RETURNS SHARES
THAT THE PARTICIPANT PURCHASED PURSUANT TO THE EXERCISE OF AN OPTION (OR THE
GAINS REALIZED FROM THE SALE OF SUCH COMMON STOCK), THE COMPANY SHALL PROMPTLY
REFUND THE EXERCISE PRICE, WITHOUT EARNINGS, THAT THE PARTICIPANT PAID FOR THE
SHARES.  ANY PAYMENT BY THE PARTICIPANT TO THE COMPANY PURSUANT TO THIS
SECTION 21 SHALL BE MADE EITHER IN CASH OR BY

 

 

21

--------------------------------------------------------------------------------


 


RETURNING TO THE COMPANY THE NUMBER OF SHARES THAT THE PARTICIPANT RECEIVED IN
CONNECTION WITH THE RESCINDED EXERCISE, PAYMENT, OR DELIVERY.  IT SHALL NOT BE A
BASIS FOR TERMINATION, RESCISSION OR RECAPTURE IF AFTER TERMINATION OF A
PARTICIPANT’S CONTINUOUS SERVICE, THE PARTICIPANT PURCHASES, AS AN INVESTMENT OR
OTHERWISE, STOCK OR OTHER SECURITIES OF SUCH AN ORGANIZATION OR BUSINESS, SO
LONG AS (I) SUCH STOCK OR OTHER SECURITIES ARE LISTED UPON A RECOGNIZED
SECURITIES EXCHANGE OR TRADED OVER-THE-COUNTER, AND (II) SUCH INVESTMENT DOES
NOT REPRESENT MORE THAN A FIVE PERCENT (5%) EQUITY INTEREST IN THE ORGANIZATION
OR BUSINESS.


 


(G)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, THE
COMPANY HAS SOLE AND ABSOLUTE DISCRETION NOT TO REQUIRE TERMINATION, RESCISSION
AND/OR RECAPTURE, AND ITS DETERMINATION NOT TO REQUIRE TERMINATION, RESCISSION
AND/OR RECAPTURE WITH RESPECT TO ANY PARTICULAR ACT BY A PARTICULAR PARTICIPANT
OR AWARD SHALL NOT IN ANY WAY REDUCE OR ELIMINATE THE COMPANY’S AUTHORITY TO
REQUIRE TERMINATION, RESCISSION AND/OR RECAPTURE WITH RESPECT TO ANY OTHER ACT
OR PARTICIPANT OR AWARD.  NOTHING IN THIS SECTION SHALL BE CONSTRUED TO IMPOSE
OBLIGATIONS ON THE PARTICIPANT TO REFRAIN FROM ENGAGING IN LAWFUL COMPETITION
WITH THE COMPANY AFTER THE TERMINATION OF EMPLOYMENT THAT DOES NOT VIOLATE
SUBSECTIONS (B) OR (C) OF THIS SECTION, OTHER THAN ANY OBLIGATIONS THAT ARE PART
OF ANY SEPARATE AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT OR THAT ARISE
UNDER APPLICABLE LAW.


 


(H)           ALL ADMINISTRATIVE AND DISCRETIONARY AUTHORITY GIVEN TO THE
COMPANY UNDER THIS SECTION SHALL BE EXERCISED BY THE MOST SENIOR HUMAN RESOURCES
EXECUTIVE OF THE COMPANY OR SUCH OTHER PERSON OR COMMITTEE (INCLUDING WITHOUT
LIMITATION THE COMMITTEE) AS THE COMMITTEE MAY DESIGNATE FROM TIME TO TIME.


 


(I)            NOTWITHSTANDING ANY PROVISION OF THIS SECTION, IF ANY PROVISION
OF THIS SECTION IS DETERMINED TO BE UNENFORCEABLE OR INVALID UNDER ANY
APPLICABLE LAW, SUCH PROVISION WILL BE APPLIED TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, AND SHALL AUTOMATICALLY BE DEEMED AMENDED IN A MANNER
CONSISTENT WITH ITS OBJECTIVES TO THE EXTENT NECESSARY TO CONFORM TO ANY
LIMITATIONS REQUIRED UNDER APPLICABLE LAW.  FURTHERMORE, IF ANY PROVISION OF
THIS SECTION IS ILLEGAL UNDER ANY APPLICABLE LAW, SUCH PROVISION SHALL BE NULL
AND VOID TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE LAW.


 

Notwithstanding the foregoing, but subject to any contrary terms set forth in
any Award Agreement, this Section shall not be applicable:  (i) to any
Participant who is not, on the Award Date, an Employee of the Company or its
Affiliates; and (ii) to any Participant from and after his or her termination of
Continuous Service after a Change in Control.

 

22

--------------------------------------------------------------------------------


SRS LABS, INC.

 

2006 STOCK INCENTIVE PLAN

 

Appendix A: Definitions

 

As used in the Plan, the following definitions shall apply:

 

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person.  For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations (to the extent that the Committee determines in its discretion that
compliance with such rules or regulations), and the applicable laws of any other
country or jurisdiction where Awards are granted, as such laws, rules,
regulations and requirements shall be in place from time to time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Deferred Share Unit, and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Board” means the Board of Directors of the Company.

 

“Cause” for termination of a Participant’s Continuous Service will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons: (i) the Participant’s willful
failure to substantially perform his or her duties and responsibilities to the
Company or deliberate violation of a material Company policy; (ii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(iv) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company.

 

--------------------------------------------------------------------------------


 

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause.  The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons.  The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

 

“Change in Control” shall mean the occurrence of any of the following events,
subject to the Plan Administrator’s absolute discretion to interpret this
definition in a manner that conforms with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and associated
regulations (but only to the extent such Section 409A rules apply to an Award):

 

(i)            The Company is merged, consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
Voting Stock (as that term is defined in subsection (iii) hereof) of the Company
immediately prior to such transaction;

 

(ii)           The Company sells all or substantially all of its assets to any
other corporation or other legal person, less than a majority of the combined
voting power of the then outstanding voting securities of which are held
directly or indirectly in the aggregate by the holders of Voting Stock of the
Corporation immediately prior to such sale;

 

(iii)          Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), has become the beneficial owner (as the term “beneficial owner”
is defined under Rule 13d 3 or any successor rule or regulation promulgated
under the Exchange Act) of securities representing more than 50% of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors of the Company (“Voting Stock”); or

 

(iv)          The Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in, or in
response to, Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a Change in Control of the Company has occurred.

 

Notwithstanding the foregoing provisions of (a) subsections (iii) or
(iv) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because the Company, an entity in which the
Company directly or indirectly beneficially owns 50% or more of the voting
securities of such entity (an “Affiliate”), any Company sponsored employee stock
ownership plan or any other employee benefit plan of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D 1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by it of shares of voting

 

24

--------------------------------------------------------------------------------


 

securities of the Corporation, whether in excess of 50% or otherwise, or because
the Company reports that a Change in Control of the Company has or may have
occurred or will or may occur in the future by reason of such beneficial
ownership or (b) Subsection (iii) hereof, a “Change in Control” shall not be
deemed to have occurred for purposes of this Agreement solely because a person
who is a holder of five percent (5%) or more of the Voting Stock and who also is
an officer and director of the Company on the date of this Agreement acquires
more than 50% of the Voting Stock.

 

Notwithstanding the foregoing provisions of subsections (i) and (ii) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Agreement solely because the Company engages in an internal reorganization,
which may include a transfer of assets to one or more Affiliates, provided that
such transaction has been approved by at least two thirds of the Directors of
the Company and as a result of such transaction or transactions, at least 80% of
the combined voting power of the then outstanding securities of the Company or
its successor are held in the aggregate by the holders of Voting Stock
immediately prior to such transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above.  With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code.  With respect to any decision relating to a
Reporting Person, the Committee shall consist of two or more Directors who are
disinterested within the meaning of Rule 16b-3.

 

“Company” means SRS Labs, Inc., a Delaware corporation; provided, however, that
in the event the Company reincorporates to another jurisdiction, all references
to the term “Company” shall refer to the Company in such new jurisdiction.

 

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

 

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant.  Continuous Service shall not
be considered interrupted in the case of:  (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time;
(iv) changes in status from Director to advisory director or emeritus status; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors.  Changes in status
between service as an Employee, Director, and a Consultant will not constitute
an interruption of Continuous Service.

 

“Deferred Share Units” mean Awards pursuant to Section 9 of the Plan.

 

25

--------------------------------------------------------------------------------


 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” means a condition under which a Participant —

 

(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

 

(b)           is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.

 

“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date (the “Determination Date”) means:
(i) the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections
(i)-(iii) do not apply, the fair market value established in good faith by the
Board.

 

“Grant Date” has the meaning set forth in Section 14 of the Plan.

 

“Incentive Share Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

 

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

 

“Option” means any stock option granted pursuant to Section 6 of the Plan.

 

26

--------------------------------------------------------------------------------


 

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

 

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

 

“Performance Compensation Awards” mean Awards granted pursuant to
Section 10(b) of the Plan.

 

“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this SRS Labs, Inc.2006 Stock Incentive Plan.

 

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.

 

“Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.

 

“Share” means a share of common stock of the Company,  par value $0.001, as
adjusted in accordance with Section 13 of the Plan.

 

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

 

“Unrestricted Shares” mean Shares awarded pursuant to Section 8 of the Plan.

 

27

--------------------------------------------------------------------------------

 